           Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 1 of 96




 1                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3    MIYOKO’S KITCHEN,
 4             Plaintiff,                                     Case No. 3:20-cv-893-RS
      v.
 5
      KAREN ROSS, in her official capacity as                 DECLARATION OF NEIL
 6    Secretary of the California Department of               SAWHNEY IN SUPPORT OF
      Food and Agriculture, and STEPHEN BEAM,                 MOTION FOR PRELIMINARY
 7    in his official capacity as Branch Chief of the         INJUNCTION
      Milk and Dairy Food Safety Branch,
 8
               Defendants.
 9
10   I, Neil K. Sawhney, declare as follows:

11            1.       I am one of the attorneys for the plaintiff in this case, Miyoko’s Kitchen, and am

12   making this declaration in support of Miyoko’s motion for a preliminary injunction.

13            2.       Attached as Exhibit A is a true and authentic copy of a letter from Beth Panko

14   Briczinski, a vice president of the National Milk Producers Federation (NMPF), to the Food and Drug

15   Administration, dated January 3, 2018. I obtained this letter from the NMPF’s website, and it is

16   accessible at: https://www.nmpf.org/files/files/NMPF Kite Hill Letter to FDA 2018 01 03.pdf.

17            3.       Attached as Exhibit B is a true and authentic copy of a letter from Robert D. Byrne,

18   a vice president of the NMPF, to the Food and Drug Administration, dated November 2, 2001. This

19   letter was included as “Attachment 10” to the NMPF’s August 29, 2017 public comment to a pending

20   FDA petition (Docket ID: FDA-2017-P-1298). The letter is accessible at:

21   https://www.regulations.gov/document?D=FDA-2017-P-1298-0092.

22            4.       Attached as Exhibit C is a true and authentic copy of a letter from Robert D. Byrne,

23   a vice president of the NMPF, to the Food and Drug Administration, dated February 14, 2000. This

24   letter was included as “Attachment 11” to the NMPF’s August 29, 2017 public comment to a pending

25   FDA petition (Docket ID: FDA-2017-P-1298). The letter is accessible at:

26   https://www.regulations.gov/document?D=FDA-2017-P-1298-0092.

27
28                                      DECLARATION – NEIL SAWHNEY
                                            Case No. 3:20-cv-893-RS
                                                        1
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 2 of 96




 1
             5.      Attached as Exhibit D is a true and authentic copy of a petition filed by the United
 2
     States Cattlemen’s Association before the U.S. Department of Agriculture’s Food Safety and
 3
     Inspection Service, dated February 9, 2018. This document is accessible on the Department of
 4
     Agriculture’s website at:
 5
     https://www.fsis.usda.gov/wps/wcm/connect/e4749f95-e79a-4ba5-883b-394c8bdc97a3/18-01-
 6
     Petition-US-Cattlement-Association020918.pdf?MOD=AJPERES.
 7
             6.      Attached as Exhibit E is a true and authentic copy of a letter from Beth Panko
 8
     Briczinski, a vice president of the National Milk Producers Federation (NMPF), to the California
 9
     Milk and Dairy Food Safety Branch, dated January 3, 2018. I obtained this letter from the NMPF’s
10
     website, and it is accessible at:
11
     https://www.nmpf.org/files/files/NMPF%20Kite%20Hill%20Letter%20to%20CDFA%202018
12
     %2001%2003_0.pdf.
13
             7.      Attached as Exhibit F is a true and authentic copy of Consumer Accuracy at Identifying
14
     Plant-based and Dairy-based Milk Items, a research study authored by Silke Feltz and Adam Feltz at the
15
     University of Oklahoma. This study was attached to a public comment that the UCLA School of
16
     Law Animal Law and Policy Program submitted to the Food and Drug Administration (Docket
17
     Number FDA-2018-N-2381-0317) and is accessible at:
18
     https://www.regulations.gov/document?D=FDA-2018-N-2381-1104.
19
             8.      I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing
20
     is true and correct.
21
22           Executed this 26 day of May, 2020
                                                                  /s/ Neil K. Sawhney
23                                                                Neil K. Sawhney
24
25
26
27
28                                       DECLARATION – NEIL SAWHNEY
                                             Case No. 3:20-cv-893-RS
                                                         2
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 3 of 96




               EXHIBIT A
                              Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 4 of 96


                                           National Milk Producers Federation
                                            2107 Wilson Blvd., Suite 600, Arlington, VA 22201 | (703) 243-6111 | www.nmpf.org




           Agri-Mark, Inc.       January 3, 2018
         Associated Milk
           Producers Inc.
 Bongards’ Creameries            Ms. Felicia Billingslea
       Cooperative Milk          Director Food Labeling and Standards
  Producers Association          US Food and Drug Administration
     Cortland Bulk Milk
 Producers Cooperative           CPK 1 HFS-820
        Dairy Farmers of         5001 Campus Drive
             America, Inc.       College Park, MD 20740
                 Ellsworth
 Cooperative Creamery
          FarmFirst Dairy        Re: Kite Hill “Artisan Almond Milk Yogurt”
              Cooperative
      First District Assoc.
                                 Dear Ms. Billingslea,
   Foremost Farms USA
      Land O’Lakes, Inc.
           Lone Star Milk        We write to call your attention to a line of so-called “Artisan Almond Milk Yogurt”
                Producers        products manufactured by Kite Hill and distributed in interstate commerce by
    Maryland & Virginia
          Milk Producers
                                 California-based Lyrical Foods, Inc., that are not only misbranded, but also falsely
Cooperative Association          imply they are a suitable substitute for real dairy yogurt. When a food product’s label
           Michigan Milk         attempts to skirt federal and state law, it is the obligation of regulators to rectify the
  Producers Association
                Mid-West
                                 situation.
  Dairymen’s Company
     Mount Joy Farmers           Kite Hill’s imitation “yogurt” product does not comply with the federal standard of
Cooperative Association
 Northwest Dairy Assoc.
                                 identity for “yogurt” (21 CFR 131.200). The standard defines “yogurt” as produced by
  Oneida-Madison Milk            culturing cream, milk, partially skimmed milk, or skim milk, alone or in combination,
 Producers Cooperative           with specific lactic acid bacteria. The standard does not include plant-based
               Association
                                 beverages among the required or optional ingredients that may be used in yogurt
Prairie Farms Dairy, Inc.
       Premier Milk Inc.         manufacture. Because this non-dairy product is labeled with the name of a
            Scioto County        standardized dairy food without conforming to the associated standard of identity,
       Cooperative Milk          these products are misbranded.
 Producers’ Association
               Select Milk
           Producers, Inc.       Furthermore, Kite Hill’s ploy to market its product using dairy food terminology can
    Southeast Milk, Inc.         lead consumers to think its imitation “yogurt” is a nutritionally viable substitute for
 St. Albans Cooperative
           Creamery, Inc.
                                 cow’s milk yogurt. However, without real milk’s many nutrients as a base, this fake
     Swiss Valley Farms          yogurt product fails to deliver the same nutrition as the real thing. In fact, the Kite Hill
       Tillamook County          product contains 40 percent more calories and 10 more grams of fat compared to an
  Creamery Association
                                 equivalent serving of vanilla yogurt, while at the same time offering one-third less
       United Dairymen
                of Arizona       protein and zero calcium.
         Upstate Niagara
        Cooperative, Inc.        According to federal labeling regulations, the name of the food must appear on the
                  Zia Milk
           Producers, Inc.       front label or principal display panel of a packaged food. In the absence of a name of
                                 the food established by law or regulation, the common or usual name of the food or
                                 an appropriate descriptive name, that is not misleading, should be used (21 CFR




                                                James Mulhern, President & CEO | Randy Mooney, Chairman
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 5 of 96




   101.3). Adding a word or two in front of the name of a standardized dairy food does
   not represent an appropriate common or usual name of the food. It only adds
   confusion for consumers about the nutritional content of foods.

   The plant-based gels produced and marketed by Kite Hill are imitations of real dairy
   yogurt, and should be labeled with a fanciful name that does not include the name of
   a standardized dairy product on the front of the package, or labeled as an imitation
   product (i.e. “Almond Imitation Yogurt”) in accordance with 21 CFR 101.3(e).

   NMPF has also noted other violations of federal labeling regulations on this product’s
   packaging and on the manufacturer’s website (www.kite-hill.com) and want to bring
   this to the attention of the Food and Drug Administration. NMPF urges FDA to take
   immediate and decisive action against this inappropriately named “Artisan Almond
   Milk Yogurt” with respect to applicable food labelling regulations, specifically as they
   relate to the purloined use of an established statement of identity.

   Please feel free to contact us with any questions or for additional information. NMPF
   looks forward to your response.

   Respectfully,




   Beth Panko Briczinski, Ph.D.
   Vice President, Dairy Foods & Nutrition

   Enclosures

   CC: Ted Elkin, Deputy Director for Regulatory Affairs, FDA-CFSAN
   William Jones, Acting Director, Office of Food Safety, FDA-CFSAN
   John F. Sheehan, JD, Director, Division of Dairy, Egg & Meat Products, FDA-CFSAN
   Dr. Douglas A. Balentine, Director, Office of Nutrition & Food Labeling, FDA-CFSAN
   Dr. Stephen W. Beam, Chief, Milk and Dairy Food Safety, CDFA

   The National Milk Producers Federation, established in 1916 and based in Arlington, VA,
   develops and carries out policies that advance the well-being of dairy producers and the
   cooperatives they own. The members of NMPF’s cooperatives produce the majority of the U.S.
   milk supply, making NMPF the voice of dairy producers on Capitol Hill and with government
   agencies. NMPF provides a forum through which dairy farmers and their cooperatives
   formulate policy on national issues that affect milk production and marketing.
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 6 of 96




   Attachment: Photos of Kite Hill “Artisan Almond Milk Yogurt” Vanilla (product
   photographed on August 1, 2017).
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 7 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 8 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 9 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 10 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 11 of 96




               EXHIBIT B
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 12 of 96




                               November 2, 2001


Christine J. Lewis, Ph.D.
Director
Office of Nutritional Products, Labeling, and
Dietary Supplements
HFS-800
Center for Food Safety and Applied Nutrition
Food and Drug Administration
200 C Street, S.W.
Washington, DC 20204

             Re: Docket No. 97P-0078

Dear Dr. Lewis:

               The National Milk Producers Federation (“NMPF”) submits this
correspondence and comment in an effort to focus and motivate agency
decisionmaking regarding the labeling of “soymilk” products. This is not an
incidental or minor matter: soy beverage sales accounted for hundreds of millions
of dollars last year. Resolving, clearly and in a timely manner, how soy beverage
products should be labeled in order to ensure that consumers’ expectations are
being met should be of high priority to the Center.

             You are familiar with this matter. On February 27, 1997, the
Soyfoods Association of America filed a citizen petition to establish a common or
usual name for “soymilk” and related names. Concerned about the proliferation of
what we believe are mislabeled “soymilk” beverages, we submitted to the Center
on February 14, 2000 a trade complaint about the use of terms like “soymilk.”
Our complaint sought prompt and appropriate agency action in policing the
marketplace in an effort to promote honesty and fair dealing in the interests of
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 13 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 2

consumers. 1 On April 21, 2000 you responded to our urgings by saying that our
letter would be included as part of the docket to the Soyfoods Association petition
and that although that petition was not of high priority, you hoped to address the
issue in the “near future.”

              There is no indication that the petition has been given any
meaningful Center priority or that the issue is likely to be resolved any time soon.
Meanwhile, soy beverage manufacturers have been free to market “soymilk”
products designed to look like milk, to taste like milk, to be packaged like milk,
and to be used like milk. Not only are these products not clearly distinguished
from milk, they are specifically marketed to resemble it.

               By this letter, we would like to plead our case further: at a
minimum, many currently marketed “soymilk” products are misbranded under the
Food, Drug, and Cosmetic Act (“the Act”); failure to address this unlawful activity
not only is at odds with the interests of consumers but also is at odds with FDA’s
efforts over the years to enhance the value and reliability of the food label. And
lastly, FDA’s failure works to erode the integrity of dairy products. We ask that
this correspondence be treated as a formal, and wholly necessary, comment on the
Soyfoods Association petition.

                           Historical and Legal Context
                Labeling Foods Resembling Standardized Foods. “Milk” is a
standardized food. 2 FDA’s legal authority to establish and enforce standards of
identity is straightforward. The text and legislative history of Section 401 reveal
that the food standard requirement was designed to maintain “the integrity of food
products” and ensure that foods met “the expectation of the buyer.” 3

              Section 403(g) of the Act renders misbranded any product that
“purports to be or is represented as” a food for which a standard has been
established and whose composition deviates from the standard. Foods that do not
purport to be and are not represented as standardized are not excluded from the

1
  A copy of our February 14, 2000 letter is attached and incorporated by reference into
this correspondence.
2
  “Milk” is defined in 21 C.F.R. 131.110(a) as “the lacteal secretion, practically free of
colostrum, obtained by the complete milking of one or more healthy cows.” The
definition goes on to further define “milk” in terms of milk solids, percent milk fat and by
possible added ingredients.
3
  C.W. Dunn, Federal Food, Drug, and Cosmetic Act: A Statement of Its Legislative
Record 1072 (1938) (Statement of Walter G. Campbell, Chief, Food and Drug
Administration, at Hearings on S. 2800).
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 14 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 3

marketplace provided they bear an apt common or usual name. See Section
403(i). A “common or usual” name cannot be false or misleading and, to this end,
“may not be confusingly similar to the name of any other food that is reasonably
encompassed within the same name.” 4 The enforcement scheme thus presented
reveals the Congressional intent that although food standards should not serve as a
gate keeping device to preclude the introduction of new food products, they should
serve as a means of ensuring that consumers get what they think they are getting
when they purchase certain foods.

               FDA has traditionally given Section 403(g) an expansive
interpretation. Early agency enforcement actions against substitutes for
standardized foods involve circumstances where there was little likelihood that
consumers would confuse a given product with a standardized food. The cases
suggest that mere similarity in appearance and commonality of use are sufficient
to meet the “purports to be” standard. 5

              In addition to Sections 403(g) and (i), FDA has relied on Section
403(c) as an enforcement tool in this area. Section 403(c) deems a food
misbranded “if it is an imitation of another food unless its label bears … the word
‘imitation’ ….” Relying on this section, FDA for years routinely sought to require
imitation labeling on foods that resembled standardized foods but did not conform
in every respect to the standard. 6

               In the early 1970’s, FDA began to move away from expansive and
rigid interpretations of Sections 403(c) and 403(g). This shift was precipitated by
significant advancements in the field of food technology. FDA began to develop
principles concerning the marketing of substitutes for traditional foods,
standardized as well as non-standardized, and articulated them in regulations and
accompanying preambles concerning “imitation” labeling and the establishment of
“common or usual names.” 7 With these regulations FDA adopted a practical,
common sense approach to naming new foods that substitute for standardized

4
   21 C.F.R. §102.5(a).
5
   See also, e.g., United States v. 30 Cases … Strawberry Fruit Spread, 93 F. Supp. 764
(S.D. Ohio 1950) (product labeled as “fruit spread” found to “purport to be” standardized
strawberry preserves”). Obviously, there are limits to any expansive reading: a food
labeled “imitation jam” was held not to “purport to be” jam even though it resembled it.
62 Cases of Jam …v. United States, 340 U.S. 593 (1951).
6
   See Merrill, R.A. et al., Like Mother Used to Make: An Analysis of Food Standards of
Identity, 74 Colum. L. Rev. 561, 577-81 (1974).
7
   For a discussion of this history, see Federation of Homemakers v. Schmidt, 539 F.2d
740, 741-43 (D.C. Cir. 1976).
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 15 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 4

ones. Acknowledging that any food that “purports to be or is represented as” a
standardized food but fails to conform to the standard is misbranded under 403(g),
FDA went on to acknowledge that “a substitute for a standardized food may
properly be labeled with a distinctive common or usual name or descriptive term
or phrase if it is sufficiently informative to prevent confusion with the standardized
product.” 8 Simply put, in deciding the lawfulness of the labeling of a food that
resembles a standardized food, words matter.

               Labeling Non-Dairy Products That Resemble Standardized Dairy
Foods. Throughout the years, numerous non-dairy products have attempted to
benefit from the consumer’s expectations associated with dairy products. In
response to these efforts, in 1978 FDA proposed a standard of identity regulation
for milk and cream substitutes and cheese and cheese product substitutes. 9 The
proposal was controversial and, not surprisingly, the comments evidenced a lack
of agreement throughout the food industry regarding the most appropriate
nomenclature for milk, cream, and cheese substitutes. The agency, thus, withdrew
the proposal in 1983. 10 In so doing, however, the agency provided guidance
concerning how to ensure that the name of a dairy-substitute food is not
misleading. First, the agency observed that the name should ordinarily not include
the name of a product subject to a standard of identity unless it complies with the
standard of identity or it is nutritionally inferior to the food and is labeled with the
term “imitation.” 11 Next, the agency acknowledged that in some cases it may be
reasonable and appropriate to include the name of a standardized food or other
traditional food in the name of a substitute food in order to provide the consumer
with an accurate description but that, when this is done, the name of the food must
be modified such that the nature of the substitute food is “clearly described and is
clearly distinguished from the food which it resembles and for which it is intended
to substitute.” 12 The agency went on to note that the modification of the name of
the traditional or standardized food “must be descriptive of all differences that are
not apparent to the consumer.” 13 Thus, the procedure for naming depends on the
nature of the non-dairy food and the manner and extent to which it differs from the
food it simulates. There has been no formal change, to our knowledge, to this
fundamental agency guidance.



8
   38 Fed. Reg. at 20702, 20703 (August 2, 1973) (emphasis added).
9
   43 Fed. Reg. 42118 (September 19, 1978).
10
    48 Fed. Reg. 37666 (August 19, 1983).
11
    Id. at 37667.
12
    Id.
13
    Id. (emphasis added).
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 16 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 5

                      The Soyfoods Association 1997 Petition
               The Soyfoods Association petition seeks a common or usual name in
an effort to provide formal protection from any claim that “soymilk” and related
terms that purport to be the standardized food, “milk.” The petition contends that
terms like “soymilk” and “soy milk” have been used to describe the liquid food
derived from the cooking and processing of whole soybeans since the early
decades of the past century. A good deal of information cited in support of the
petition comes from USDA publications directed primarily at establishing basic
food composition tables. These references, of course, do not establish one way or
another a consumer’s understanding of the term “soymilk.” Other references in
the petition are from publications of the American Soybean Association (“ASA”)
documenting that certain “soy beverages” (ASA’s terminology) have been referred
to over the years as “soymilk” or “soy milk.” The petition also contains a
Soyfoods Association document, “Voluntary Standards for the Composition and
Labeling of Soymilk in the United States” which contains a history of the
terminology of “soymilk” and “soy milk.” Of particular interest is the fact that the
history describes the soymilk drinks in this country in the early 1980’s as “bland
tasting soymilk in a long life package.”

              It is not fully clear from any of these documents precisely how these
early soy beverages were marketed or used. Although a 1986 USDA reference
makes clear that there were then a number of soy beverage uses, including in
infant formulas, the marketing of soy beverages that are specifically designed not
only to replace milk but also to look and taste like milk appears to be a relatively
recent phenomenon. In fact, the “bland-tasting” soymilk “long life packaged”
dairy cow alternative product noted by the Soybean Association’s 1986 report
appears to be a far cry from products currently on the market. This distinction is
captured in a very recent article by Steven Demos, the CEO of White Wave, Inc.,
the manufacturer of the “soymilk” “Silk.” 14 In the article Mr. Demos explains the
company’s efforts to develop a strategy to market “soymilk.” In the article he
explains that when White Wave introduced “Silk” in 1996, the company was
doing just over $6 million in business, presumably from all its soy products. The
Company now does over $140 million in business. Mr. Demos explains that the
ultimate way of changing how consumers perceived what had been marketed as
soymilk beverages to that point was to “leverage familiarity” and associate the soy
product with milk:

                    We also had to figure out how to get this
                    product category to market. Dairy milk is a
                    staple food that we consider a fundamental

14
     Demos, Steven, “Got Soy,” Hemisphere Magazine, August 2001, pp. 21-26.
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 17 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 6

                   part of the scenery in a supermarket. Why not
                   position fresh soymilk to be as close as
                   possible? 15

               The labeling practices of White Wave and similar manufacturers
reveal an intentional effort to market “soymilk” and related products so as to look
and taste like “milk.” Many of these products, like Silk, are flavored, colored
white, placed in traditional gabled cardboard containers and sold alongside milk in
refrigerated grocery store shelves. Vignettes on cartons and in product advertising
show it being used in conventional milk applications (in breakfast cereal, for
example). In all likelihood, the “soymilk” that has been marketed over the last
five years bears little resemblance to the “bland” products employing that name in
years past. Gone is the “beanie” flavored light brown product and, in its place, are
whitened, flavored, textured products clearly designed to look, taste, and be used
like milk. While the Soyfoods Association petition does not in our view establish
the common, lawful usage in the past of terms like “soymilk” in general, it surely
does not establish that usage on currently marketed “soymilks.”

               Of particular concern is the petition’s glib dismissal in footnote 10 of
FDA’s past positions with regard to the use of the term “soymilk.” 16 FDA’s
correspondence concerning soymilk issues in the past is not extensive, but it has
been consistent with the legal precedents discussed above. The letters clearly
reflect FDA’s view during the 1980’s that the term “soymilk” was, at a minimum,
of problematic lawfulness and that more descriptive terms such as “soy bean
drink,” “soy drink,” or “soy beverage” were appropriate alternatives. Moreover,
as the foregoing discussion reveals, these products were arguably more
distinguishable for the consumer from the line of “soymilk” products marketed
today and subject to the Soyfoods Association petition. Clearly, FDA’s concerns,
as articulated in the agency’s past correspondence on this topic, cannot be as
lightly dismissed as the Soyfoods Association would like.




15
   Id. at 25 (emphasis added).
16
   Copies of the following correspondence are attached: January 23, 1981 Letter from J.
L. Summers, Assistant to the Director, Division of Regulatory Guidance, Bureau of
Foods to Eisuke Murakami, President, K. Tanaka & Company, Inc.; Letter dated
September 29, 1983 from James R. Taylor, Jr., Assistant to the Director, Division of
Regulatory Guidance, Bureau of Foods to Mr. Kok Ee Lynn, Senior Officer, Singapore
Institute of Standards and Industrial Research; and Letter dated July 18, 1985 from Lillie
Taylor, Assistant to the Director, Division of Regulatory Guidance, CFSAN to C.
Hwang, Dr. Chung’s Foods Company, Ltd.
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 18 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 7

               Even if the agency were disposed to reconsider whether the term
“soymilk” could be used instead of a term like “soy beverage,” FDA’s position has
been (as the agency’s 1983 guidance noted above reveals) that when the name of a
standardized food is included in the name of a non-standardized product, the name
must be modified in such a way that the nature of the substitute food is clearly
described and distinguished from the food which it resembles and must describe
all the differences not apparent to the consumer. For this reason, coffee “creamer”
products that do not contain “cream” must be clearly labeled, e.g., “non-dairy
creamers.” 17 No less a qualification would be appropriate for products like the
current soy beverage type milk substitutes -- products specifically marketed to
resemble milk. In such a case, the non-dairy status of these products must, at a
minimum, be made absolutely clear. The Soyfoods Association petition fails to
dwell and focus on this critical point.

             In sum, extensive agency precedent is at odds with the gravamen of
the Soyfoods Association petition and with the current unencumbered marketing
of “soymilk” products.

                Meeting Consumer Expectations, Continued Agency
                      Inaction and the Role of the Food Label
                A recent study reported and conducted by Arthur D. Little 18 reveals
that “soymilk” products are not minor “niche” products: soy beverages sales
accounted for approximately $422 million last year and are expected to grow to $1
billion by 2005. The study is the result of an alliance between the U.S. soy
beverage industry and Arthur D. Little to help boost product growth and to lead to
improvements “in taste and texture, formulation, merchandising, branding,
positioning, manufacturing, food safety, and commercialization” in relation to soy
beverages. 19 The study concludes, however, that soy beverages currently on the
market do not meet consumer standards for flavor quality and flavor consistency,
i.e., that soy beverages do not deliver to consumers the attributes of “milk.” Soy
beverage manufacturers continue to market their products not only as substitutes
for milk but also as resembling milk.

17
   Most common products that bear the term “milk” are clearly distinguished from
“milk.” For example, “goat’s milk ice cream” is a standardized product (21 C.F.R. §
135.115) and other “goat’s milk” products clearly designate the sources and nature
(lacteal) of the “milk.” Other products, such as “coconut milk,” do not attempt to directly
compete with the traditional fluid beverage milk and are not portrayed as resembling
“milk.”
18
   An article describing the study is attached.
19
   Press Release, April 11, 2001: “Arthur D. Little and Soya Tech Form Alliance to
Propel Soy Foods into Mainstream and Market” (copy attached).
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 19 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 8


               While soy beverage manufacturers position their products as close to
milk as possible, the agency refuses to take even nominal steps to ensure that soy
beverages are clearly differentiated from milk and milk products. And
unfortunately, the agency’s express refusal to take action on NMPF’s trade
complaint because of the pendency of the Soyfoods Association petition just
serves to foster and encourage the kinds of inappropriate labeling practices that,
for good reason, have troubled the agency in the past.

              This failure is wholly inconsistent not only with traditional statutory-
based agency practice but also with one of FDA’s most significant
accomplishments of the 1990’s: the agency’s massive effort to implement the
Nutrition Labeling and Education Act (“NLEA”) and, in the process, to enhance
the value and reliability of the food label. The NLEA was designed by Congress
to provide meaningful information about foods and to convey that information on
the food label in a simple, clear manner. The ultimate goal of the NLEA reforms,
reforms which FDA has led the government in advocating, was to enable
consumers to choose foods more wisely. These goals will be achieved only if
consumers can understand the information on food labels. From the outset, both
Congress and FDA recognized that food labels should contain essential
information about the identity and quality of food. Moreover, the NLEA itself was
designed not simply to require new information on food labels, but to prevent food
labels from becoming a morass of unintelligible information. By not acting to
require soy beverage manufacturers to clearly and informatively label their
products, the Center appears to be abandoning the discipline essential to the
fundamental labeling goals it worked so hard to establish in implementing the
NLEA.

                                       Conclusion
               For all of the foregoing reasons, NMPF urges the agency to focus on
the issues presented by “soymilk” labeling. We further urge that the agency
conclude, as it has in the past, that the term “soymilk” and terms like it are, in light
of the fact that milk is a standardized food, at odds with the requirements of
Section 403(g) of the Act and that terms such as “soy beverage” or “soy drink”
must be used in their stead. In the alternative, we urge the agency, at a minimum,
to adhere to its 1983 guidance concerning the name of milk substitute products
and recognize that the term “soymilk” and terms like it do not adequately describe
to consumers all the differences between soy beverages and milk and milk
products and that, as such, the use of terms like “soymilk” is inconsistent with
Sections 403(c) and (i) of the Act. To this end, we request the agency to consider
the type of language that would render the use of the term “soymilk” and related
terms consistent with the statutory requirements and require the conspicuous and
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 20 of 96

Christine J. Lewis, Ph.D.
November 2, 2001
Page 9

prominent use of that language (e.g., “non-dairy”) as part of the name of any
“soymilk” product. Lastly, we ask the agency to act promptly and decisively to
stop the labeling practices about which we complain.

              These requests are wholly consistent with agency precedent,
statutory requirements, and the facts. And, these requests square well with FDA’s
fundamental efforts in recent years to ensure that the food label is, and remains, a
source of meaningful information for consumers.

                                          Sincerely,



                                          Robert D. Byrne, Ph.D.
                                          Vice President of Regulatory Affairs
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 21 of 96




               EXHIBIT C
            Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 22 of 96



                                                                     National Milk
                                                              Producers Federation
                  National Milk Producers Federation· 2101 Wilson Blvd., Arlington, VA 22201 · 703-243-6111 FAX 703-841-9328



   February 14, 2000



   Joseph A. Levitt, Director (HFS-001)
   Center for Food Safety and Applied Nutrition
   U.S. Food and Drug Administration
   200 C Street SW, Room 6815
   Washington, DC 20204

   Dear Mr. Levitt:

          The National Milk Producers Federation (NMPF) wishes to register a trade
   complaint concerning what we believe to be the rapidly expanding misuse of the name
   of a standardized food in the labeling of certain food products. In submitting this
   complaint, NMPF is requesting that FDA take appropriate enforcement action to prevent
   misbranded products from entering the marketplace and to promote honesty and fair
   dealing in the interest of consumers.

          The National Milk Producers Federation_, headquartered in Arlington, VA, develops
   and carries out policies that advance the well-being of U.S. dairy producers and the
   cooperatives they collectively own. The members of NMPF's 26 cooperatives produce the
   majority of the U.S. milk supply, making NMPF the voice of 50,000 dairy producers on
   Capitol Hill and with government agencies.

           Recently, NMPF has observed a growing number of beverages on the store
   shelves in the Washington, DC area and elsewhere which we feel are misbranded. We
   have also received a number of trade complaints from our member cooperatives
   throughout the U.S. regarding these same types of products. The products referenced
   are various soy-based beverages which are inappropriately using the name of a
   standardized food (i.e., "milk") on the label for their products. The term "milk" is
   appearing not only in the name of the food, but also in the ingredient statement and
   supporting information on the label. On occasion, other cereal or grain-based (e.g., rice
   or oat) non-dairy beverages also use the term "milk" in their labeling, but our
   marketplace information has shown this practice is not as common within these
   segments as it is within the soy beverage industry.




Jerome J. Kozak, Chief Executive Officer James P. (Tom) Camerlo, Jr., President Elwood Kirkpatrick, First Vice President
                    Charles Beckendorf, Second Vice President Robert Dever, Third Vice President
                  Donald Storhoff, Secretarylfreasurer Clyde Rutherford, Assistant Secretary!I'reasurer
       Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 23 of 96




      Milk as a standardized food is very clearly described in the standard of identity
under 21 CFR 131.110 (a) as follows:

              Milk is the lacteal secretion, practically free from colostrum,
              obtained by the complete milking of one or more healthy
              cows. Milk that is in the final package form for beverage use
              shall have been pasteurized or ultrapasteurized, and shall
              contain not less than 8% percent milk solids not fat and not
              less than 3X percent milkfat. Milk may have been adjusted
              by separating part of the milkfat therefrom, or by adding
              thereto cream, concentrated milk, dry whole milk, skim milk,
              concentrated skim milk, or nonfat dry milk. Milk may be
              homogenized.

          In the view of NMPF, any product which uses the term "milk" as part of the name
. of the food on the label, therefore, must comply with the above standard of identity. Of
  course, the use of the term "milk" from non-bovine species is also well established and
  referenced in other standards of identity (e.g., goats milk ice cream). NMPF contends
  that this allowance for milk from non-bovine animals was never intended to include soy
  mixtures, it is merely recognition that other species of animals provide milk through
  lactation.

       NMPF also recognizes that some products, such as coconut milk, have a well-
established historical use of the term "milk" in their nomenclature. These products,
however, do not attempt to directly compete with traditional fluid beverage milk (from
milking animals) in the market place. Soy-based beverages, on the other hand, are
attempting to directly compete with dairy products and are inappropriately taking
advantage of the familiarity (and positive image) of dairy terminology in their labeling.

        In regard to ingredient labeling, FDA has provided for some grouping of dairy
products for the purpose of labeling. These regulations are described in 21 CFR 101.4
(b) (4) as follows:

              Milk, concentrated milk, reconstituted milk, and dry whole
              milk may be declared as "milk".

         Consequently, NMPF would maintain that any product which is not milk as
defined in 21 CFR 131.110 and which uses the term "milk" as an ingredient, therefore,
must comply with the above ingredient declaration requirements. Since soy protein is
not listed in the above regulation, it may not be declared as "milk" in the ingredient
listing.

       Historically, non-dairy beverage products have been primarily sold in limited
quantities in specialty supermarkets and health food stores. However, many of these
products have recently been appearing in main stream, major grocery chains. With the
      Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 24 of 96




recent promulgation of 21 CFR 101.82 Health claims: Soy protein and risk of coronary
heart disease by FDA, this trend can only be expected to increase.

        In many instances, these soy-based beverage products are positioned on the
grocery shelf alongside milk and other dairy products in a clear attempt to compete with
dairy products as a beverage. In addition, the labeling of soy beverages and
accompanying marketing language attempt to portray to consumers that these products
are, in fact, dairy-like products by using the term "milk" on the label. In fact, the labeling
and accompanying graphics for such products often directly depict the appearance and
customary labeling of milk (e.g., "1% LOWFAT").

        NMPF believes that these soy-based beverage products are, at best, imitations
or substitutes, as defined in 21 CFR 101.3 (e) and must be prominently labeled as such
if they are to continue to use the term "milk" as part of the fanciful name for the
products. NMPF believes that the true common or usual name for these products is
"Soy beverage" or "Soya drink", since they have traditionally been marketed as such,
and, in fact, many firms continue to do so. In fact, as noted earlier, many similar
product manufacturers, such as rice and oat beverage firms, comply with the
regulations in the labeling of their products.

        Although some non-dairy beverages may resemble cow's milk in appearance,
they are very different in nutritional value and composition from the standardized
product described as milk in 21 CFR 131.110. NMPF believes that the food described
in the standard of identity is the food that most consumers in the U.S. customarily
consider as "milk". These soy beverage products are certainly not the lacteal secretion
from cows as described and required by the standard of identity, but rather a formulated
liquid extracted from soybeans and water. Soy beverages are a creamy-white emulsion
resembling milk in appearance, but are made from dried soybeans. In addition, these
products are nutritionally inferior to milk, as they lack the appropriate level of protein
when compared to milk products. One serving of milk provides 8g of protein whereas
one serving of soy beverage in the examples enclosed only contains 4-7g of protein.
Nutritional inferiority is defined by the Agency as any reduction in the content of an
essential nutrient. Protein is an essential nutrient that is clearly lacking in these soy
beverages.

        In summary, NMPF requests that FDA take appropriate regulatory action
necessary to bring these violative products into compliance with the appropriate labeling
regulations. Our complaint is regarding the rise of fraudulent labeling and marketing of
an expanding number of products labeled as "soymilk". This practice is in direct
violation of the Food Drug and Cosmetic Act, Sections 403 (a), (b), (c), and (g) and
Sections 301 (a) and (g).

        In order to assist you with this request and to provide evidence of these
misbranded products, enclosed are examples of violative cartons of soy beverages
which include the use of the term "soymilk" as the name of the food, on the principal
djspJa_y_paneJ, _and in the ingredie_n t statement_ NMPF respectfully reguest§ th~t tbe
              Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 25 of 96




       Agency take immediate regulatory action to correct this improper labeling situation
·· i   before this practice becomes more pervasive in the soy-based beverage industry.

               Thank you for your prompt attention to this matter. Please feel free to contact me
       if you have any questions or if further information is needed.

       Sincerely,

       flJ,J-D.&~
       Robert D. Byrne, Ph.D.
       Vice President of Regulatory Affairs

       Enclosures

       Cc:    Janice F. Oliver, Deputy Director for Operations
              Christine J. Lewis, Acting Director, Office of Nutritional Products, Labeling, and
              Dietary Supplements
              Joseph M. Smucker, Chief, Milk Safety Team
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 26 of 96




               EXHIBIT D
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 27 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 28 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 29 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 30 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 31 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 32 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 33 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 34 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 35 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 36 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 37 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 38 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 39 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 40 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 41 of 96




                EXHIBIT E
                              Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 42 of 96


                                            National Milk Producers Federation
                                             2107 Wilson Blvd., Suite 600, Arlington, VA 22201 | (703) 243-6111 | www.nmpf.org




           Agri-Mark, Inc.        January 3, 2018
         Associated Milk
           Producers Inc.
 Bongards’ Creameries             Stephen W. Beam, Ph.D.
       Cooperative Milk           Chief, Milk and Dairy Food Safety
  Producers Association           California Department of Food and Agriculture
     Cortland Bulk Milk
 Producers Cooperative            1220 N Street
        Dairy Farmers of          Sacramento, CA 95814
             America, Inc.
                 Ellsworth
 Cooperative Creamery             Re: Kite Hill “Artisan Almond Milk Yogurt”
          FarmFirst Dairy
              Cooperative         Dear Dr. Beam,
      First District Assoc.
   Foremost Farms USA
      Land O’Lakes, Inc.
                                  We write to call your attention to a line of so-called “Artisan Almond Milk Yogurt”
           Lone Star Milk         products manufactured by Kite Hill and distributed by California-based Lyrical Foods,
                Producers         Inc., that are not only misbranded, but also falsely imply they are a suitable substitute
    Maryland & Virginia
          Milk Producers
                                  for real dairy yogurt. When a food product’s label attempts to skirt federal and state
Cooperative Association           law, it is the obligation of regulators to rectify the situation.
           Michigan Milk
  Producers Association
                Mid-West
                                  Kite Hill’s imitation “yogurt” product does not comply with the federal standard of
  Dairymen’s Company              identity for “yogurt” (21 CFR 131.200, and as referenced by California FAC 38731).
     Mount Joy Farmers            The standard defines “yogurt” as produced by culturing cream, milk, partially
Cooperative Association
                                  skimmed milk, or skim milk, alone or in combination, with specific lactic acid bacteria.
 Northwest Dairy Assoc.
  Oneida-Madison Milk             The standard does not include plant-based beverages among the required or optional
 Producers Cooperative            ingredients that may be used in yogurt manufacture. Because this non-dairy product
               Association
                                  is labeled with the name of a standardized dairy food without conforming to the
Prairie Farms Dairy, Inc.
       Premier Milk Inc.          associated standard of identity, these products are misbranded.
            Scioto County
       Cooperative Milk           Furthermore, Kite Hill’s ploy to market its product using dairy food terminology can
 Producers’ Association
               Select Milk
                                  lead consumers to think its imitation “yogurt” is a nutritionally viable substitute for
           Producers, Inc.        cow’s milk yogurt. However, without real milk’s many nutrients as a base, this fake
    Southeast Milk, Inc.          yogurt product fails to deliver the same nutrition as the real thing. In fact, the Kite Hill
 St. Albans Cooperative
           Creamery, Inc.
                                  product contains 40 percent more calories and 10 more grams of fat compared to an
     Swiss Valley Farms           equivalent serving of vanilla yogurt, while at the same time offering one-third less
       Tillamook County           protein and zero calcium.
  Creamery Association
       United Dairymen
                of Arizona        According to federal labeling regulations, the name of the food must appear on the
         Upstate Niagara          front label or principal display panel of a packaged food. In the absence of a name of
        Cooperative, Inc.         the food established by law or regulation, the common or usual name of the food or
                  Zia Milk
           Producers, Inc.        an appropriate descriptive name, that is not misleading, should be used (21 CFR
                                  101.3). Adding a word or two in front of the name of a standardized dairy food does




                                                 James Mulhern, President & CEO | Randy Mooney, Chairman
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 43 of 96




    not represent an appropriate common or usual name of the food. It only adds
    confusion for consumers about the nutritional content of foods.

    The plant-based gels produced and marketed by Kite Hill are imitations of real dairy
    yogurt, and should be labeled with a fanciful name that does not include the name of
    a standardized dairy product on the front of the package, or labeled as an imitation
    product (i.e. “Almond Imitation Yogurt”) in accordance with 21 CFR 101.3(e).

    NMPF has also noted other violations of federal labeling regulations on this product’s
    packaging and on the manufacturer’s website (www.kite-hill.com) and want to bring
    this to the attention of the California Department of Food and Agriculture. NMPF
    urges CDFA to take immediate and decisive action against this inappropriately named
    “Artisan Almond Milk Yogurt” with respect to applicable food labelling regulations,
    specifically as they relate to the purloined use of an established statement of identity.

    Please feel free to contact us with any questions or for additional information. NMPF
    looks forward to your response.

    Respectfully,




    Beth Panko Briczinski, Ph.D.
    Vice President, Dairy Foods & Nutrition

    Enclosures



    The National Milk Producers Federation, established in 1916 and based in Arlington, VA,
    develops and carries out policies that advance the well-being of dairy producers and the
    cooperatives they own. The members of NMPF’s cooperatives produce the majority of the U.S.
    milk supply, making NMPF the voice of dairy producers on Capitol Hill and with government
    agencies. NMPF provides a forum through which dairy farmers and their cooperatives
    formulate policy on national issues that affect milk production and marketing.
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 44 of 96




    Attachment: Photos of Kite Hill “Artisan Almond Milk Yogurt” Vanilla (product
    photographed on August 1, 2017).
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 45 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 46 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 47 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 48 of 96
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 49 of 96




               EXHIBIT F
    Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 50 of 96




Project Title:           Consumer Accuracy at Identifying Plant-based and Dairy-based
                         Milk Items
Authors:                 Silke Feltz, University of Oklahoma
                         Adam Feltz, University of Oklahoma
Executive Summary:
On June 14, 2017, the European Parliament ruled that 'milk' terms could no longer be used to
describe plant-based products. There are similar policy debates in the United States (e.g., the
Dairy Pride Act). The motivation for the ruling and policies centers on two key claims: (1) using
'milk' terms to describe plant-based and animal-based products would cause confusion about
which products are plant-based and animal-based, and (2) using 'milk' terms would cause
confusion about the nutritional content of plant-based and animal-based products. We conducted
8 studies testing the extent to which people display the confusions indicated in 1 or 2. Overall,
participants behaved as if confusions indicative of 1 and 2 are not pervasive.
         We focused on confusion concerning milk and cheese products because of their ubiquity.
We conducted a series of studies to determine if participants could accurately identify plant and
animal-based cheese and milk products as plant or animal-based. A different series of studies was
conducted to determine if people could accurately identify general nutritional differences between
plant-based and animal-based milk and cheese products. Also, we aimed to develop an objective,
knowledge-based measure of differences between plant-based and animal-based milk products.
The measure was designed to help predict accuracy on the product and nutrition identification
tasks. Finally, we replicated in a separate study all of the findings in a national sample.
         Here, we report meta-analytically combined results. On average, participants were not
measurably worse at identifying plant-based products than they were at identifying animal-based-
products. Participants accurately identified the source of animal-based milk products 84% of the
time, plant-based milk products 88% of the time, animal-based cheese products 81% of the time,
and plant-based cheese products 74% of the time.
         Participants accurately identified nutritional differences 62% of the time for milk
products and 50% of the time for cheese products. The relatively low correct answer rate for
nutritional differences should be interpreted as a lower bound estimate since participants who
responded "I don't know" were not coded as answering the question correctly. “I don’t know”
responses may accurately reflect an individual’s assessment of their knowledge and not an error.
Treating “I don’t know” responses as correct increases milk nutrition accuracy to 73% and cheese
nutrition accuracy to 75%.
         The objective Milk Literacy Scale that we developed successfully predicted performance
on the identification tasks (mean r = .2, 95% CI .08 - .32), suggesting those who knew more
about differences between plant-based and animal-based products were better at the identification
tasks. The national sample had a large enough sample size to construct path models estimating
relations among variables. The path models suggested that those who are more numerate tend to
be more milk literate and know more about general nutrition and about animals used as food.
Milk literacy, general nutrition knowledge, and knowledge of animals used as food predicted
performance on the nutrition identification tasks. Consistently, participants performed better on
the subscale measuring differences between plant and animal-based milk products (M = 3.47 out
of 6) than the subscale measuring differences among animal-based milk products (M = 1.89 out
of 6).
         These results suggest that generally, people are fairly accurate at identifying plant-based
from animal-based products. To the extent that they are not, the path models suggest that some
educational interventions would likely be successful in increasing consumer accuracy (via
knowledge).
       Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 51 of 96             1



RUNNING HEADER: IDENTIFYING MILK ITEMS




          Consumer Accuracy at Identifying Plant-based and Dairy-based Milk Items
                                Silke Feltz1 and Adam Feltz1


                                  1
                                      University of Oklahoma




Address for Correspondence:
Word Count (excluding abstract and references):
Adam Feltz
Center for Applied Social Research &
Department of Psychology
University of Oklahoma
455. W. Lindsey St.
Dale Hall Tower, Room 705
Norman, OK 73019
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 52 of 96                             2



                                              Abstract
Recent debates have centered on whether people are product literate enough to make informed
decisions about plant-based and animal-based milk products. In 8 studies, we provide evidence
that consumers do not make mistakes indicative of pervasive lack of product literacy. Overall,
people were accurate at identifying plant-based and animal-based milk and cheese products as
being plant or animal-based (74% - 84% of the time). Participants were also generally accurate at
identifying nutritional differences between plant-based and animal-based milk and cheese
products (50%-62% accuracy). We developed the Milk Literacy Scale, which is a 12-item,
validated, knowledge-based instrument that measures knowledge of differences among plant-
based and animal-based milk products. The Milk Literacy Scale predicted accuracy in the
identification tasks (meta-analytically estimated r = .2). All results were replicated in a large,
national sample (N = 1054). These results suggest that people are generally product literate about
milk products and offer some insights into what kinds of interventions would help make people
more product literate about milk.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 53 of 96                            3



        Consumer Accuracy at Identifying Plant-based and Dairy-based Milk Items
       On June 14, 2017, the European Parliament ruled that producers of plant-based milk
items could no longer use the terms ‘cheese’ or ‘milk’ to describe their products. Those terms
(along with the related terms like ‘whey’, ‘cream’, ‘butter’, ‘buttermilk’, and ‘yogurt’) are to be
exclusively used for items that contain animal milk. Among the major reasons for this decision
was the risk of confusion for consumers if terms traditionally used to designate animal-based
milk (e.g., cheese, cream, whey) items were also used for plant-based milk items (e.g., soy milk,
soy cheese). But do people make mistakes when identifying plant-based and dairy-based food
items? Are people product literate enough to reliably distinguish plant-based milk products from
dairy-based milk products?
       We present 8 studies to help address these questions. Studies 1-3 present a short,
efficient, 12-item measure of plant-based milk and animal-based milk knowledge. Studies 4-5
provide evidence that people are generally accurate at identifying plant-based from animal-based
milk products, and this accuracy is predicted by increased knowledge of milk products and
general nutrition knowledge. Studies 6-7 suggest that people are also able to accurately identify
nutritional differences between plant-based and animal-based milk products. Again, accuracy
was predicted by increased knowledge of milk products and general nutrition knowledge. Study
8 replicated the results from studies 1-7 on a larger, more nationally representative sample. Study
8 also allowed testing path models indicating that while knowledge of milk products and general
nutrition knowledge were prominent predictors of accuracy, numeracy was also related to
increased identification accuracy. These results suggest that generally people are product literate
enough to identify key differences between plant-based and animal-based milk products and
offer avenues for helping those who are not.
                                  Consumer Product Literacy
       Nearly all plant-based milk items are labeled as such (e.g., soy milk, vegan cheese). On
the face of it, then, a conscientious consumer should have no trouble distinguishing plant-based
and dairy-based milk items simply by reading the label. However, whether consumers use
information on product labels is context sensitive and depends on individual motivations and
backgrounds (for reviews, see Hall and Osses (2013), and Hess, Visschers, and Siegrist (2012)).
By some estimates, nearly everyone uses product labels especially if the labels have the
following features: graphs or symbols, adjective labels with minimal numerical information, and
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 54 of 96                             4



information on the front of the package (Campos, Doxey, & Hammond, 2011).1 Consequently,
nutrition labels can contain “highly credible sources information, and many consumers report
using nutrition labels to guide their selection of food products” (Campos et al., 2011, pp. 6-7).
       One of the justifications for restricting the use of milk terms is that using terms like
‘cheese’ and ‘milk’ for plant-based products will lead to consumer confusion. Hence, even if
people use labels in making decisions, those people will not generally be able to make accurate
decisions about the milk products they buy. There are many examples of people not
understanding information on product labels. For instance, while people generally understand the
term ‘calorie’ they have difficulty linking calories to other concepts like energy and have trouble
converting numerical information about calories meaningfully (Cowburn & Stockley, 2005). In
this light, one could argue that using ‘milk’ terms in an environment that includes plant-based
products would lead to misunderstandings like those seen with the term ‘calorie.’ People might
in principle understand the difference between plant-based and animal-based milk products, but
they would not be able to meaningfully translate that understanding into an accurate buying
decision.
       These examples call into question consumer product literacy about milk items. Product
literacy can be defined as “the degree to which consumers have the capacity to locate, evaluate,
apply, and communicate basic information needed to make appropriate product related
decisions” (Kopp, 2012, p. 196). For some products, people do not have adequate product
literacy (e.g., with calories). However, in other instances, people are very product literate. For
example, people tend to be able to make simple comparisons and understand some vocabulary
that is presented on labels (Cowburn & Stockley, 2005).
       Given this background, our central question is: Are people product literate enough to
accurately identify plant-based and dairy-based milk products? There are at least two different
current arguments that have been offered for thinking that people generally are not product
literate enough about milk products. The first argument is that people might be confused about
which products are animal-based and which products are plant-based. For example, according to
the European Court’s ruling, “In the absence of such limits, those designations would not enable
products with particular characteristics related to the natural composition of animal milk to be

1
  This same systematic review suggested that nearly 75% of Americans report using nutrition
labels at least sometimes when they make a buying decision.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 55 of 96                             5



identified with certainty” (Case C-422/16, §44). Mistaking the nature of a product is the most
basic kind of mistake that consumers could make. It stands to reason that if a person cannot
accurately identify what a product is, then that person will also not be able to reliably identify
other relevant properties of that item (e.g., nutritional content and differences with other
products, environmental impacts).
       A different argument holds that even if people are product literate enough to identify
plant-based from animal-based products, they are not product literate enough to understand
nutritional differences between plant-based and animal-based products. For example, according
to the Dairy Pride Act (Dairy Pride Act, 2017), there is the risk that consumers would mistakenly
assume nutritional equivalency between plant-based and animal-based ‘milk’ products. As the
argument goes, the proper protection given such mistakes is to create or enforce legislation that
bans using 'milk' terms for anything other than animal-based products.
       To our knowledge, all of these claims about dairy confusion are not empirically tested.
We set out to test them in 8 studies. The studies proceeded in three stages. The first stage was
aimed to develop a research instrument to measure Milk Literacy. The Milk Literacy Scale
(MLS) was designed to be an objective, general knowledge based instrument measuring what
people know about differences between (a) animal-based and plant-based milk products and (b)
different animal-based milk products (Studies 1-3). The second stage was designed to test
whether people could accurately identify milk and cheese products as being animal or plant-
based (Studies 4-5). The third stage was designed to test the degree to which people can
accurately understand nutritional differences between dairy-based and plant-based milk items
(Studies 6-7). Study 8 was designed to replicate findings of Studies 1-7 in a large, more
nationally representative sample.
                                        Milk Literacy Scale
       We used Item Response Theory (IRT) to develop the MLS. IRT analyses measure latent
traits. Latent traits are unobserved yet assumed to be causally responsible for a pattern of
responses. In this case, the latent trait is knowledge of milk products. Unlike classical test theory,
IRT can provide item-level analyses. In particular, IRT methods can estimate the probability that
people of different levels of knowledge will answer a question correctly. If one plots the
probabilities of correct answers among people with different levels of knowledge, the resulting
plot forms an S curve (from low probability of correct answer for low-knowledge people to high
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 56 of 96                              6



probability of correct answer for high-knowledge people). This S curve is called the item
characteristic curve. Difficulty and discrimination are two important properties of item
characteristics curves. An item’s characteristics curve can be located on a scale of how difficult
the item is. Items that have better discrimination will have sharper up-slopes on the S curve (i.e.,
the item does a better job discriminating among low and high ability at that ability location).
Ideally for our purposes, the knowledge test should have items with strong discrimination and a
variety of difficulties so that different ability levels can be estimated by the test. Study 1 was
designed to identify those properties of desirable items. Study 1 was the first in a planned series
of studies to find the set of items with desired properties.
                                               Study 1
       Study 1 was designed to test an initial battery of items to measure objective knowledge
about milk products. The goal of Study 1 was to identify item-level properties of those
knowledge based items. Using these analyses, we planned to identify empirically desirable items
to retain for subsequent studies.
Participants
       Two hundred and twenty-eight participants were recruited from Amazon’s Mechanical
Turk. Amazon's Mechanical Turk data are generally taken to have acceptable quality, especially
in comparison to typical subject pools (e.g., university undergraduate subjects pools) (M.
Buhrmester, Kwang, & Gosling, 2011; M. Buhrmester, Talifar, & Gosling, 2018; Crump,
McDonnell, & Gureckis, 2013; Mason & Suri, 2012; Paollacci, Chandler, & Ipeirotis, 2010;
Rouse, 2015). Demographics for the participants (for all studies) are reported in Table 1.
Materials
       We developed 23 items that had face validity concerning aspects of soy milk and whole
milk (see Appendix A). Twelve items dealt specifically with nutritional differences between
whole cow milk and soy milk (e.g., whole cow milk has more cholesterol than fortified soy
milk). These nutritional differences were based on an analysis by Vanga and Raghavan (2018).
Call this the Soy subscale of the MLS. Ten items dealt specifically with differences between
whole cow milk and skim cow milk (e.g., whole cow milk has more protein than skim cow
milk). Call this the Milk subscale of the MLS. We also include one general question concerning
whether soy milk is made with any cow milk (Item 23). Participants were asked to rate the
statements as either being true or false. Finally, we collected basic demographic information.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 57 of 96                           7



Results and Discussion
       Analyses proceeded on the assumption that each of the Soy and Milk subscales of the
MLS measured only one latent variable (see subsequent studies for evidence for this
assumption). So, two sets of IRT analyses were conducted on each set of items (item 23 was
included in the Milk subscale). All IRT analyses were conducted using R (R Core Team, 2018)
with the LTM package (Rizopoulos, 2006). A 2-parameter model was used for each set of items.2
As expected, some items did not have desirable properties. Two Milk subscale items had
negative discrimination (i.e., as one knows more, one is less likely to answer the item correctly).
Four items of the Soy subscale items had reverse discrimination, and one item was exceedingly
easy and had little discrimination (see Appendix A for details of each item).
                                             Study 2
       The results of Study 1 suggested several advantageous modifications to the MLS. First,
the IRT analyses from Study 1 showed that some items had reverse discrimination (items 2, 6, 8,
13, 15, and 16). These items were eliminated for Study 2. Also, Item 1 had very low
discrimination (0.17) and was very easy (-9.1), so Item 1 was also eliminated from subsequent
studies. We also randomly selected items to change their true-values (i.e., taking the opposite
truth-value) to ensure that the items behaved roughly the same with different truth-values.
Finally, the discrimination was relatively low for many of the items. While we did not have
direct evidence for this, we suspected that many people guessed at answers they did not know.
This would likely result in getting some answers correct by chance and thereby reducing
discrimination. To help alleviate this problem, we included an “I don’t know” option in this and
subsequent studies. The primary goal of Study 2 was to verify the item-level properties found in
Study 1 using the revised MLS.
Participants
       Two hundred and twenty-six participants were recruited from Amazon’s Mechanical
Turk.3 Because we planned on a series of studies that drew on Amazon’s Mechanical Turk’s


2
  A two-parameter model is different from a 1-parameter model. One-parameter models only
estimate item difficulty and assume that the discrimination for each item is the same. Three-
parameter models include a pseudo-guessing parameter in addition to estimating difficulty and
discrimination that helps to control for people getting items correct simply by guessing (Baker,
2004).
3
  A coding mistake prevented demographic data from being collected in Study 2.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 58 of 96                             8



participants pool, we kept track of those who participated in previous studies. This was an effort
to help ensure naiveté and non-repeated responses. No participants were allowed to take part in
more than 1 study.
Materials
       Participants received the modified MLS (see Appendix B).
Results and Discussion
       Two separate IRT analyses using 2-parameter models were conducted, one for the Milk
subscale and one for the Soy subscale of the MLS. The modified scale largely had acceptable
discrimination along with a range of difficulties (see Table 2).
       However, the results of Study 2 suggested that further refinements of the MLS were
possible. First, two items in the Soy subscale had very low discrimination (Items 1 and 4, .23 and
.29 respectively). Four items in the Milk subscale had similar difficulty (Items 10, 11, 13, and
15; 0.5, 0.61, 0.53, and 0.54 respectively). So, some of those four items could be eliminated
without loss of information from the scale.
                                              Study 3
       Study 3 was designed to replicate the IRT results of Study 2 with the modifications
suggested by Study 2. Study 3 was also designed to demonstrate that the MLS was
multidimensional consisting of two unidimensional subscales Soy and Milk. Finally, since there
was good reason to think that the 12-item Milk Literacy scale was going to have acceptable
formally IRT properties, Study 3 afforded the opportunity to begin to display convergent and
divergent validity. To help establish convergent validity, we included the Nutrition Knowledge
Scale (Dickson-Spillmann, Siegrist, & Keller, 2011). If the MLS measures food knowledge, then
the MLS score should be related to general nutrition knowledge. To help establish divergent
validity, participants responded to a general personality inventory. If the MLS measures
knowledge, then it should be largely unrelated to general personality traits.
Participants
       Two-hundred and thirty participants were recruited from Amazon’s Mechanical Turk.
Materials
       The Milk Literacy Scale (MLS). A modified, 12-item version of the MLS was used. In
particular, Items 1 and 4 were eliminated from the Soy subscale because they had very low
discrimination. Because 4 items in the Milk subscale had similar properties, some of those items
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 59 of 96                           9



could be eliminated without much loss of information. To that end, we eliminated Items 11 and
13 because they had the lowest discrimination of the 4 items. The Soy and Milk subscales of the
MLS had 6-items each. Each statement was rated as being either true, false, or the participants
could respond that they did not know. Correct answers were coded as '1' and incorrect or "I don't
know" responses were coded as '0'. A total correct answer score for each of the two subscales
was calculated.
       The Nutrition Knowledge Scale (Dickson-Spillmann et al., 2011). The Nutrition
Knowledge scale is a 20-item scale with general statements about nutrition (e.g., “Brown sugar is
much healthier than white sugar). Response options were true, false, or "I don’t know." Correct
answers were coded as '1' and incorrect or “I don’t know” responses were coded as '0'. A total
correct answer score was calculated for the Nutrition Knowledge Scale.
       The Ten-Item Personality Inventory (TIPI) (Gosling, Rentfrow, & Swann, 2003). The
TIPI is a 10-item measure of the Big Five Personality traits. Each of the Big Five traits is
measured by rating how much pairs of adjectives describe one’s self (e.g., “extraverted,
enthusiastic”) on a 7- point Likert scale (Disagree strongly to Agree strongly). Scores for each of
the Big Five are calculated by averaging ratings from two pairs of adjectives.
Results and Discussion
       A test of unidimensionality was conducted on the entire 12-item MLS. The test for
unidimensionality tested whether the eigenvalue for the second factor is greater than would be
theoretically expected. If the second eigenvalue is greater than would be expected, then one can
reject unidimensionality. The theoretical eigenvalue based on 200 Monte Carlo samples was 1.
The eigenvalue of the second factor in the data was 2.4, significantly greater than the
theoretically derived eigenvalue (p = .005). Unidimensionality could be rejected for the full
MLS. Unidimensionality tests were done for each of the Milk and Soy subscales using the same
method. In each case, unidimensionality could not be rejected: Soy observed second eigenvalue
= .38, average eigenvalue of 200 Monte Carlo samples = .52, p = .89; Milk observed second
eigenvalue = 0.82, average of second eigenvalue in 200 Monte Carlo samples = .78, p = .31.
       A series of IRT analyses were conducted on each subscale of the MLS. The first set of
analyses concerned the Soy subscale of the MLS. Planned analyses compared a constrained 1-
parameter model to an unconstrained 1-parameter model. The unconstrained 1-parameter (AIC
= 1543.26, BIC = 1567.39) model was a better fit to the data than the constrained model (AIC =
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 60 of 96                            10



1559.08, BIC = 1579.76), p < .001. The unconstrained 1-parameter model had good fit to the
data, passing a goodness of fit test, p = .17 and having acceptable residuals on the margins (all
chi squared values < 1.31). A 2-parameter model (AIC = 1544.33, BIC 1585.69) was not
significantly better than the 1-parameter unconstrained model, p = .11. However, the 2-parameter
model also had acceptable fit to the data with all chi square values of residuals on the margins
less than .76.
        We performed the same series of analysis on the Milk subscale of the MLS. A 1-
parameter unconstrained model (AIC = 1463.17, BIC = 1487.3) was a better fit to the data than a
1-parameter constrained model (AIC = 1466.87, BIC = 1487.55), p = .02. A 2-parameter (AIC =
1434.11, BIC 1475.47) model was a better fit to the data than a 1-parameter unconstrained
model, p < .001. The 2-parameter model also had acceptable residuals on the margins for the
items, all chi squared values < 1.24.
        The IRT analysis suggested that the 12-item version of the MLS had acceptable internal
properties. Convergent, divergent, and criterion validity remained to be demonstrated. While we
planned to establish criterion validity in subsequent studies, some evidence for convergent and
divergent validity could be provided in the current study. Correlations were calculated between
the variables gathered (see Table 3). As expected, both of the MLS subscales were moderately to
strongly related to the Nutrition Knowledge Scale, suggesting convergent validity. The Soy
subscale of the MLS was also moderately related to the global personality trait
conscientiousness. This somewhat unexpected finding makes sense in the context that
conscientious people are likely to be more engaged and vigilant about what they eat (Lunn,
Nowson, Worsley, & Torres, 2014). The Soy and Milk subscales were weakly related to other
personality traits suggesting divergent validity.
        Of note, the Milk subscale of the MLS (M = 1.95, SD = 1.5) was more difficult than the
Soy subscale (M = 4, SD = 1.7), t(231) = 15.7, p , .001, d = 1.03. This result suggests that people
are less knowledgeable about the differences among animal-based 'milk' products then they are
about differences between animal-based and plant-based milk products, at least as measured by
the MLS.
                                    Production Identification
        One of the main arguments for forbidding the use of 'milk' terms for plant-based products
is that the usage would cause confusion among consumers. Studies 4 and 5 were designed to
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 61 of 96                            11



determine how good people are at correctly identifying animal based and plant-based milk
products. Two types of milk products were selected because of their general ubiquity and
availability. The first set of items (Study 4) was milk items (e.g., soy milk and whole milk). The
second set of items (Study 5) was cheese items.
                                             Study 4
Participants
        One hundred and twenty-five participants were recruited from Amazon’s Mechanical
Turk.
Materials
        The materials were a set of images from commercially available milk products. We
selected 4 images of animal-based milk products and 4 images of plant-based milk products.
There was one between-subjects condition. In one condition, participants received 4 animal-
based and 2 plant-based images. In the other condition, participants received 2 animal-based and
4 plant-based images. The plant-based images included almond milk, coconut milk, rice milk,
and soy milk. The animal-based images included 1% milk, 2% milk, skim milk, and whole milk.
An example image for each animal-based and plant-based products is included in Appendix C
(all images are available from the authors upon request). All six images were presented at once
on the screen. Participants were instructed to select the items that were made with real cow’s
milk by clicking on the image. After completing the product identification task, participants
completed the MLS and basic demographic information was gathered.
Results and Discussion
        The different number of images did not reliably influence accuracy of plant-based images
F (1, 124) = 0.8, p = .78, η2 < .001 or animal-based images F (1, 124) = 1.82, p = .18, η2 = .02.
Because there was no reliable difference with respect to the number of images used, we did not
include the number of images as a factor in subsequent analyses. Correct scores for the product
identification task were combined for each of the plant-based and animal-based products for
analyses.
        We analyzed whether participants were reliably different from chance at identifying
products (chance = 0.5). Participants were substantially better than chance at identifying animal-
based products (77%, t(1,124) = 8.83, p < .001, d = 0.79) and plant-based products (94%, t(1,
124) = 30.74, p < .001, d = 2.75.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 62 of 96                             12



        Participants were reliably better at identifying plant-based based items compared to
animal-based items, t(1, 124) = 6.76, p < .001, d = .61. Participants were also reliably better on
the Soy subscale of the MLS (M = 3.54, SD = 1.73) than they were on the Milk subscale of the
MLS (M = 2.05, SD = 1.33), t(125) = 8.32, p < .001, d = 0.74.
        The correlations among the variables are reported in Table 4. The Soy subscale of the
MLS was a significant predictor of product identification accuracy, suggesting criterion validity
for the Soy subscale.
                                               Study 5
Participants
        One hundred and twenty-five participants were recruited from Amazon’s Mechanical
Turk.
Materials
        The procedure used in Study 4 was used in Study 5. Participants were presented with
either 4 or 2 animal-based cheese items along with 2 or 4 plant-based cheese items at one time on
a screen. The plant-based images included vegan cheddar cheese, vegan cream cheese, vegan
nacho sauce, and vegan cheese slices. The animal-based images included cheddar cheese, cheese
dip, cream cheese, and swiss cheese. An example item is included in Appendix C (all images
available upon request). Participants were asked to identify which of the 6 images were made
from “real cow’s milk” by clicking on the image of the product. After completing the product
identification task, participants answered the 12-item MLS and basic demographic information
was collected.
Results and Discussion
        The number of images did not reliably influence accuracy for animal-based items (t (1,
123) = .01, p = .99, d = .002) or plant-based (t (1, 123) = 0.53, p = .6, d = 0.1) products. Number
of images was therefore excluded as a factor in subsequent analyses. A total correct answer score
was calculated for each of the plant-based and animal-based products.
        Participants were reliably better than chance (= 0.5) at identifying plant-based cheese
items (90% accurate, t (1, 124) = 22.87, p < .001, d = 2.05) and animal-based cheese items (64%
accurate, t(1, 124) = 5.43, p < .001, d = .49). Participants were reliably better at identifying plant-
based compared to animal-based cheese items, t (1, 124) = 8.08, p < .001, d = 0.72. Participants
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 63 of 96                           13



were also better on the Soy subscale of the MLS (M = 2.95, SD = 1.33) than they were on the
Milk subscales of the MLS (M = 1.82, SD = 1.36), t(125) = 6.89, p < .001, d = 0.62.
        Correlations were calculated (see Table 4). In this case, there were no reliable predictors
of performance on the cheese product identification task.
                                     Nutrition Identification
        A separate concern about consumer product literacy is whether using ‘milk’ terms for
both animal and plant-based products causes nutritional confusion. Studies 6 and 7 were
designed to test the extent to which people are confused about the nutritional content of plant-
based and animal-based milk items. If using ‘milk’ terms for both kinds of items causes
confusion, then there should be substantial errors when people compare the nutritional content of
plant-based and animal-based milk products.
                                              Study 6
        Study 6 was designed to see how well participants could identify simple nutritional
information comparing animal-based to plant-based milk items.
Participants
        One hundred and twenty-five participants were recruited from Amazon’s Mechanical
Turk.
Materials
        We selected two paradigmatic images representing plant-based and animal-based milk:
almond milk and whole cow Milk (see Appendix C for images). These images were selected
because they clearly display what kind of product they are to help minimize the chances product
confusion. We then selected several nutrition questions that were easily identified on the label of
the product. We did not present nutritional labels to participants because we were interested in
native nutritional knowledge of the products. The nutritional questions and instructions were
(correct answers in parentheses):
        Please answer the following questions about these two products. PLEASE DO NOT
        LOOK UP ANSWERS ONLINE. If you do not know the answer, please respond that you
        do not know.
   1. Which product has more calories? (Milk)
   2. Which product has more fat? (Milk)
   3. Which product has more cholesterol? (Milk)
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 64 of 96                          14



   4. Which product has more sodium? (Almond)
   5. Which product has more protein? (Milk)
   6. Which product has more fiber? (Almond)
   7. Which product has more sugars? (Milk)
We also used three environmental impact questions. These questions were used to estimate the
extent to which people know about the relative contribution to environmental problems of each
product. While these are not explicitly about nutrition, they are related to general health concerns
that people might have (see for more information, see Ho, Maradiaga, Martin, Nguyen, and
Trinh (2016)).
   8. Which product uses more water? (Almond)
   9. Which product generates more waste? (Milk)
   10. Which product has a larger carbon footprint? (Milk).
For each question, participants were allowed to select one of the two images and were also
allowed to select that they did not know. Correct answers were coded as 1. Incorrect answers and
“I don’t know” responses were coded as 0.
       Participants then completed the MLS, the General Nutrition Scale used in Study 3, and
basic demographic information was gathered. The General Nutrition scale was used in this
experiment because participants were asked specifically about the nutritional content of plant-
based and animal-based milk products. To further help establish validity of the MLS, we
intended to estimate whether the MLS predicted accuracy on the Nutrition Identification task
beyond knowledge estimated by the General Nutrition Scale.
Results and Discussion
       IRT analysis indicated that 3 items had reverse discrimination (Items 4, 5, and 8). Those
items were eliminated from analysis. Another IRT analysis was conducted on the remaining 7
items. All items had acceptable discrimination (> 0.43) and a range of difficulties (-1.74 to 0.1).
A 2-parameter model had an acceptable fit to the data (all residuals on the margin had chi-
squared < 3.5). So, a composite score of the 7-items were calculated. The resulting scale was
roughly normal (M = 4.47, SD = 1.76, skewness = -.51, kurtosis = -0.24). On average,
participants could answer 64% the questions correctly. Item-level correct answers were: Calories
71%, Fat 85%, Cholesterol 70%, Fiber 67%, Sugars 48%, Waste 64%, and Carbon Footprint
61%. Additionally, participants were reliably better at Soy subscale of the MLS (M = 3.3, SD =
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 65 of 96                         15



1.84) than they were at the Milk subscale of the MLS (M = 1.94, SD = 1.47), t(125) = 7.52, p <
.001, d = .67.
        We were also interested in predicting performance on the Milk Nutrition Identification
task. To do so, we calculated correlations among the variables (see Tale 5). Again, the Soy
subscale of the MLS was a reliable predictor of correct responses to the Nutrition Identification
Task suggesting criterion validity. To determine the unique predictive ability of the Soy subscale
of the MLS, we used a stepwise multiple regression with the total score on the Nutrition
Identification Task as the outcome variable and MLS Soy, MLS Dairy, Nutrition Knowledge,
Sex, Age, and Politics as predictor variables (see table 6). The Soy subscale of the MLS was the
strongest predictor of correct responses to the Nutrition Identification Task.
                                              Study 7
        Study 7 was designed to estimate how well people could identify nutritional information
about plant-based and dairy-based cheese items.
Participants
        One hundred and thirty-four participants were recruited from Amazon’s Mechanical
Turk.
Materials
        The same general approach that was used in Study 6 was used in Study 7 except that
cheese images were used instead of milk images. We selected two paradigmatic images that
represent animal-based and plant-based cheese items. One image depicted a Daiya plant-based
cheese product and the other image depicted an animal-based cheese product (See appendix C).
Participants answered the following questions about each pair of images:
        Please answer the following questions about these two products. PLEASE DO NOT
        LOOK UP ANSWERS ONLINE. If you do not know the answer, please respond that you
        do not know.
   1. Which product has more calories per slice? (Daiya)
   2. Which product has more fat per slice? (Daiya)
   3. Which product has more cholesterol per slice? (Milk)
   4. Which product has more sodium per slice? (Milk)
   5. Which product has more protein per slice? (Milk)
   6. Which product has more calcium per slice? (Milk)
         Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 66 of 96                           16



   7. Which product has more sugars per slice? (Milk)
   8. Which product uses more water per slice? (Milk)
   9. Which product generates more waste per slice? (Milk)
   10. Which product has a larger carbon footprint per slice? (Milk).
Participants could select one of the two images or indicate that they did not know. Participants
also complete the MLS, the Nutrition Knowledge scale, and basic demographic information was
gathered.
Results and Discussion
         The IRT analysis showed that two of the Cheese Nutrition Identification items had
reverse discrimination (Items 1 and 2). Those items were eliminated from analyses. After
excluding those items, a 2-parameter IRT model was an acceptable fit to the data (all residuals
on the margins had chi-squared < 3.5). A total score for the remaining 8 items was calculated and
used in analysis. On average, participants knew the correct answer for 55% of the statements (M
= 4.42, SD = 2.09). Item level descriptive statistics were: Cholesterol 62%, Sodium, 49%,
Protein 49%, Calcium 50%, Sugars 50%, Water 43%, Waste 64%, Carbon Footprint 60%. In
addition, participants were reliably better at the Soy subscale of the MLS (M = 3.37, SD = 1.78)
than they were at the Milk subscale of the MLS (M = 1.74, SD = 2.05), t(134) = 6.92, p < .001, d
= 0.6.
         Correlations among the variables are reported in Table 4. The Soy subscale of the MLS
was a reliable predictor of performance on the Cheese Nutrition Identification task, suggesting
criterion validity. We also performed a stepwise regressions using performance on the Cheese
Nutrition Identification task as the outcome variable and using the MLS Soy, MLS Dairy,
Nutrition Knowledge, Sex, Age, and Politics as predictor variables. The only significant
predictor of performance on the Cheese Nutrition Identification task was the Soy subscale of the
MLS, so we do not include the regression analysis here.
                                          National Sample
         The final in the planned series of studies was to replicate the findings of Studies 1-7 in a
more nationally representative sample drawn from a different sampling service. MTurk data is
generally reliable for many tasks, but there are some known issues with data collected from
MTurk including non-naiveté and inattentiveness (M. Buhrmester et al., 2011; M. D.
Buhrmester, Talaifar, & Gosling, 2018; Chandler, Mueller, & Paolacci, 2014; Thomas &
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 67 of 96                          17



Clifford, 2017). To help alleviate worries associated with biases in MTurk samples, we collected
a sample using Qualtrics (see Qualtrics.com for more information).
                                                 Study 8
Participants
       One thousand one hundred and eighty participants were recruited from Qualtrics testing
service. For analyses, 126 participants were excluded for straight-lining responses (see below)
leaving 1054 participants.
Materials
       We used all of the finalized instruments from Studies 1-7 with some slight modifications.
For the product identification tasks, we used 8 milk images (4 plant-based and 4 animal-based)
and 8 cheese images (4 plant-based and 4 animal-based). Participants were given each set of
images on 2 separate screens and the images were presented in random order. The participants
were given the following instructions: “Please drag the items made with cow’s milk into the
‘milk’ box and the items not made with cow’s milk into the ‘non-milk’ box.” There were two
boxes on screen labeled "cow's milk" or "non-cows' milk." Participants were required to drag the
images to one of the two boxes. Number of correct responses was calculated for each of cow's
milk and non-cow's milk. Participants completed the modified Nutrition Identification Task
from studies 6 and 7 (i.e., eliminating the items that had reverse discrimination). The 4
identification tasks were counterbalanced for order.
       Participants were given the final version of the MLS, the Nutrition Knowledge, BNT, and
the TIPI. Participants were also given the Knowledge of Animals as Food scale (KAFS) (Feltz &
Feltz, submitted). The KAFS is a 9-item measure of how much people know about animals used
as food. The KAFS has been shown to be related to general food decisions and related to a
reduction in consuming animal products. Consequently, it was hypothesized that the KAFS
would predict accuracy in the product identification. BNT was included as a general measure of
numeracy (Cokely, Galesic, Schulz, Ghazal, & Garcia-Retamero, 2012). Numeracy has been
related to normatively correct decisions in a host of domains (Ghazal, Cokely, & Garcia-
Retamero, 2014; Petrova et al., 2017). We hypothesized that the BNT would be positively related
to correct responses in the identification tasks. Finally, basic demographic information was
gathered.
Results and Discussion
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 68 of 96                          18



       A visual inspection of the descriptive statistics revealed some problematic aspects of the
data. In particular, there were a large number of zeros for the total score for the Nutrition
Knowledge Scale. Otherwise, the distribution of results for the Nutrition Knowledge Scale was
normal. This pattern of results was unlike the results obtained in the instrument's original
validation and unlike the pattern of results observed in previous studies we conducted. Further
investigation of this deviant pattern revealed a number of “straight-lined” responses—many
participants answered “Don’t know” to all of the nutrition questions, even questions that were
very easy based on previous research. Those who straight-lined responses to the Nutrition
Knowledge Scale also appeared to straight-line responses on other instruments. This suggests
that some participants were not attentive or rushed through the survey. Consequently, following
established practice after identifying straight-lined response (Leiner, 2016), we eliminated those
who answered every question of the Nutrition Knowledge Scale “I don’t know" (N = 126).4
       The MLS Scale
       A test of unidimensionality on the full MLS suggested that unidimensionality could be
rejected: observed second eigenvalue = 1.97, average second eigenvalue in 200 Monte Carlo
samples = 0.58, p = .005. Tests for unidimensionality were conducted on each of the MLS
subscales: Soy observed second eigenvalue = .55, average eigenvalue of 200 Monte Carlo
samples = .30, p = 0.005; Milk observed second eigenvalue = 0.68, average of second eigenvalue
in 200 Monte Carlo samples = .57, p = .03. While the test for unidimensionality was significant
for the two subscales, the second eigenvalues were substantially less the second eigenvalue
observed for the full scale. Plus, with the increased power of the study, conventionally
significant results are likely to be detected even if the second eigenvalues were small. So, we
proceeded by assuming that the MLS consisted of two unidimensional subscales.
       We first performed IRT analyses on the Soy subscale of the MLS. A one-parameter
unconstrained model (AIC = 7656.49, BIC 7691.21) was a better fit to the data that a one-
parameter constrained model (AIC = 7660.99, BIC 7690.75), p = .01. A 2-parameter model (AIC
7647.52, BIC = 7707.06) was a better fir to the data than a 1-parameter unconstrained model, p =
.002 (item difficulty and discrimination are provided in Table 2). The 2-parameter model had

4
  We conducted analyses without excluding participants who straight-lined. As expected,
including those participants did not change the results drastically, but they did mute effects
making some of the effects more difficult to detect. This pattern is exactly what would be
expected given straight-lined responses.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 69 of 96                               19



largely good fit to the data—the chi squared values for the residuals of the margins were largely
in the acceptable range (< 3.5). Two items were involved with chi-squared values larger than
3.5—items 5 and 3 (= 4.36) suggesting that in this study, the model did not fit those items
particularly well.
        The same analyses were conducted on the Milk subscale of the MLS. A one-parameter
unconstrained model (AIC = 6755.58, BIC 6790.3) was a better fit to the data that a one-
parameter constrained model (AIC = 6777.58, BIC 6807.34), p < .001. A 2-parameter model
(AIC 6639.88, BIC = 6699.4) than a 1-parameter unconstrained model, p < .001 (item difficulty
and discrimination are provided in Table 2). The 2-parameter model had largely good fit to the
data—the chi-squared values for the residuals of the margins were largely in the acceptable range
(< 3.5). One item was involved in residuals greater than 2.5 (item 10). ICCs and the TIF are
presented in Figures 3 and 4.
        As observed in previous studies, participants performed better on the Soy subscale (M =
3.62, SD = 1.61) than the Milk subscale (M = 1.69, SD = 1.52), t (1, 1053) = 32.59, p < .001, d =
1.
        Product Identification Tasks
        The identification tasks were counterbalanced for order (i.e., each task occurred in only 1
of the 1, 2, 3, of 4th spot). The first step in the analysis was to test for orders effects. Each of the
product identification tasks was entered as the dependent variable and the order of presentation
was used as the independent variable. There were no order effects for the two milk product
identification tasks: Plant-based milk F(1, 1050) = 2.02, p = .1, h2 = .006, Animal-based milk
F(1, 1050) = 1.86, p = .17, h2 = .005. There were statistically significant order effects for the two
cheese product identification tasks: plant-based cheese F(1, 1050) = 2.86, p = .04, h2 = .008,
animal-based cheese F(1, 1050)) = 4.47, p = .004, h2 = .01. Even though responses to the two
cheese based product identification tasks displayed a statistically significant order effect, the
magnitude of the effect was small. So, because of the small effect sizes and for simplicity of
analyses, we did not include order as a factor in subsequent analyses.
        Participants were better than chance (= 2) at identifying all products: Animal-based milk
(M = 3.65, SD = 0.64 t(1, 1053) = 83.38, p < .001, d = 2.57; Plant-based milk (M = 3.24, SD =
1.25) t(1, 1053) = 32.36, p < .001, d = 0.99; plant-based cheese (M = 2.82, SD = 1.08) t(1, 1053)
= 24.55, p < .001, d = 0.76; and animal-based cheese (M = 3.31, SD = 0.85) t(1, 1053) = 49.78, p
          Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 70 of 96                             20



< .001, d = 1.53. In this study, participants were better at identifying animal-based milk products
t(1, 1053) = 9.85, p < .001, d = 0.3 and animal based cheese products t(1, 1053) = 12, p < .001, d
= 0.37.
          Finally, we calculated correlations among the variables gathered. Correlations are
reported in Table 7.
          Nutrition Identification
          No order effect was found for either the milk nutrition identification task (F(3, 1050) =
0.83, p = .48, h2 = .002) or cheese Nutrition Identification Task (F(3, 1050) = 0.05, p = .99, h2 =
0). People were generally better at identifying milk nutrition items (M = 4.29, SD = 1.9, 61%
correct) compared to cheese nutrition items (M = 3.61, SD = 2.21, 45% correct), t(1053) = 19.29.
p < .001, d = .59.
          Item level statistics were calculated for each question. For the milk nutrition items, the
following were the percent of correct responses: Calories 69%, Fat 22%, Cholesterol 40%, Fiber
64%, Sugars 44%, Waste 47%, and Carbon Footprint 47%. For the cheese questions, the
following percent responded correctly: Cholesterol 62%, Sodium, 51%, Protein 37%, Calcium
46%, Sugars 44%, Water 30%, Waste 46%, Carbon Footprint 43%.
          Correlations among the dependent variables are reported in Table 7.
          Path Analyses
          We used path analyses to estimate relations among key variables measured. The primary
outcome variable of interest was the performance on the identification tasks. We randomly
divided the data into 2 groups: a test set and a validation set. We formulated path models based
on the correlations observed in the studies and then tested and refined the models on the test set.
The modified path models were then tested again on the validation set. Path models for the test
and validation sets for the product identification Tasks are in Figures 5 and 6. Path models for
the nutrition identification tasks are in Figure 7. All but one of the models passed conventional
fit criteria. The models had the following test statistics.
          Animal-Based Milk Product Identification: The test set model passed all conventional fit
criteria: c2 (2) = 1.31, p = .52, RMSEA = 0, 90% CI = 0-.08, pclose = .81, CFI = 1, TLI = 1. The
validation set model also passed all conventional fit criteria: c2 (2) = 0.74, p = .69, RMSEA = 0,
90% CI = 0-0.6, pclose = .9, CFI = 1, TLI = 1. All indirect paths were significant (p < .05).
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 71 of 96                            21



       Plant-based Milk Product Identification: The test set model passed all conventional fit
criteria: c2 (2) = 2.35, p = .31, RMSEA = .02, 90% CI 0-0.9, pclose = .66, CFI = 1, TLI = .99.
The validation set model also passed all conventional fit criteria: c2 (2) = 0.76, p = .69, RMSEA
= 0, 90% CI 0-0.6, pclose = .9, CFI = 1, TLI = 1. All indirect paths were significant (p < .05).
       Animal-based Cheese Product Identification: The test set model passed all conventional
fit criteria: c2 (2) = 0.71, p = .7, RMSEA = 0, 90% CI = 0-.07, pclose = .9, CFI = 1, TLI = 1. The
validation set model also passed all conventional fit criteria: c2 (2) = 1.11, p = .57, RMSEA = 0,
90% CI = 0-.07, pclose = .85, CFI = 1, TLI = 1. All indirect paths were significant (p < .05).
       Plant-based Cheese Product Identification: The test set model passed all conventional fit
criteria: c2 (2) = 0.65, p = .72, RMSEA = 0, 90% CI = 0-0.6, pclose = .91, CFI = 1, TLI = 1. The
validation set model also passed all conventional fit criteria: c2 (2) = 0.75, p = .69, RMSEA = 0,
90% CI = 0-.06, pclose = .9, CFI = 1, TLI = 1. All indirect paths were significant (p < .05).
       Milk Nutrition Identification: The test set model passed all conventional fit criteria: c2
(2) = 0.8, p = .67, RMSEA = 0, 90% CI = 0-.07, pclose = .88, CFI = 1, TLI = 1. The validation set
model also passed all conventional fit criteria: c2 (2) = 1.49, p = .48, RMSEA = 0, 90% CI = 0-
.08, pclose = .8, CFI = 1, TLI = 1. All indirect paths were significant (p < .05).
       Cheese Nutrition Identification: The test set model passed all conventional fit criteria: c2
(2) = 4.93, p = .08, RMSEA = .05, 90% CI = 0-.12, pclose = .36, CFI = .99, TLI = .95. The
validation set model, however, did not pass all conventional fit criteria: c2 (2) = 10.44, p = .005,
RMSEA = .09, 90% CI = .04-.14, pclose = .09, CFI = .97, TLI = .84. All indirect paths were
significant (p < .05) except for the BNT→ Cheese Nutrition indirect path, p = .06.
                                        General Discussion
       The results of the eight studies suggested that people are often product literate enough to
reliably distinguish plant-based products from animal-based products. People also generally
understand nutritional differences among plant-based and animal-based products.
        To help further illustrate people's general product literacy, there were some differences
among the studies. Studies 4 and 5 suggested that people are generally better at identifying plant-
based milk products and study 8 suggested that they were better at identifying animal-based milk
products. To help address the conflicting results, we meta-analytically combined the percentage
of correct responses and tested for differences using plant-based v. animal-based products as a
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 72 of 96                             22



moderator. Concerning milk products, there was no significant moderator effect between animal-
based (84%) and plant-based (88%) accuracy, z = 0.37, p = .71. A similar pattern was found for
cheese product identification accuracy. People we no better at identifying animal-based (81%)
cheese products compared to plant-based (74%) cheese products, z = 0.52, p = .6.
       The evidence suggests that participants in general have the ability to identify plant-based
and animal-based 'milk' products. As the meta-analytic estimates suggest, people identify
products correctly between 74% and 88% of the time. While this is not 100% accuracy, it is
unreasonable to expect 100% accuracy. There are many reasons why one would make a mistake
including simple performance errors (clicking on the wrong item) and inattentiveness. These
sources of error do not reflect a deep, systematic ignorance. If an element of product literacy is
that consumers are able to understand and articulate differences among products, then it appears
that people are generally product literate enough to at least distinguish plant-based from animal-
based milk products.
       Concerning nutritional differences, participants' accuracy was worse than their
performance on product identification. To illustrate, we again meta-analytically combined the
nutrition accuracy for Studies 5, 6, and 8. We used the mean correct scores for each of the tasks
and used them as a moderator whether the nutrition was being identified for cheese or milk
products. There as no overall moderator effect between the cheese and milk tasks, z = 0.96, p =
.34. Overall mean correct score for milk was 4.37 (62%), 95% CI = 3.81 - 4.94 and for cheese
was 3.98 (50%), 95% CI = 3.42 - 4.55.Hence, people tended to be roughly as good at identifying
nutritional differences among milk and cheese items.
       One might think that the overall scores for the nutrition identification tasks supports the
argument that using 'milk' terms for plant and animal-based products causes nutritional
confusion. But such support should be tempered for at least 3 reasons. First, the way that we
coded responses to the nutritional task was that only correct answers were scored as correct and
all other answers were scored as being incorrect. We adopted this scoring strategy partially to
follow previous research (e.g., Cowburn and Stockley (2005)) and partially to provide the
strongest test of consumer product literacy (i.e., only counting as correct those who knew the
correct response). However, one could argue that if one knows that one does not know, then that
does not indicate confusion. Rather, that reflects that one honestly does not know and not that
one believes something that is false. So, people may not be making a mistake when they respond
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 73 of 96                            23



that they do not know. If we include those who responded that they do not know as being correct,
then the percentage of correct responses increases dramatically. In Study 6, 86 of 1000 (~8.6%)
response were "I don't know." Similarly for Study 7, the total number of "I don't know" response
was 291 of 1072 (~20%). If we included those "incorrect" responses in the "correct" response
category, then people correctly responded to 72.6% of the milk nutrition questions and 75% of
the cheese nutrition questions. Consequently, the results for the nutrition identification tasks
should be taken as a lower bound of accuracy.
       Second, participants were more knowledgeable about differences between plant-based
and animal-based products than they were about differences between animal-based products (i.e.,
whole milk v. skim milk) as measured by the MLS. We meta-analytically combined the results
the MLS from studies 3-8 and found that on average, people were more knowledgeable on the
Soy subscale (M = 3.47, SE = 0.15, 95% CI = 3.18 - 3.76) than they were for the Milk subscale
(M = 1.89, SE = 0.07, 95% CI = 1.76 - 2.02), d = 0.79 (SE = 0.08) z = 9.67, p < .001, 95% CI =
0.62 - 0.95. This result is consistent with the general ignorance about the nutritional differences
among animal-based milk products (Finnell & John, 2017). The results from the meta-analysis of
the MLS and previous research weaken the claim that there is widespread confusion about the
nutritional difference between plant-based and animal-based milk products. Or, by parity of
reasoning, one should be concerned about the nutritional ignorance surrounding animal-based
milk products. According to our studies, people knew about ¾ of a standard deviation more
about plant-based compared to milk-based products. If this is right, then, if anything, having
plant-based products labeled as milk will make people more knowledgeable about nutritional
differences among milk products.
       Third, our data indicate that people are not perfectly knowledgably about milk products.
But that leaves open what the best interventions are for those who need help. The structural
models provide some important clues about how to help people make better consumer decisions.
In the broadest terms, those who knew more about milk and nutrition were better at the
identification tasks. That means that there are some fairly clear interventions that would likely
help people become more product literate. For example, the links between animal welfare
knowledge, general nutrition knowledge, and milk specific knowledge suggest that simply
educating people about the facts of milk would help people make better, more informed
decisions about milk products. Indeed, given the evidence presented here, simply forbidding the
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 74 of 96                             24



use of some language will not rectify issues of knowledge concerning milk products since many
people are ignorant about some facts concerning animal-based milk.
       Additionally, the links with numeracy suggest that providing some simple visual aids
(e.g., on packages or in supermarkets) could help people make better, more informed decisions.
Those who are more numerate tend to make more normative correct choices in general (Cokely,
Garcia-Retamero, Ghazal, Allan, & Feltz, in press). In this instance, those who were more
numerate did a better job on the product and nutrition identification tasks but also tended to be
more knowledgeable in general (e.g., the MLS, KAFS, Nutrition Knowledge). In related
research, providing simple visual aides have been shown to help those who are less numerate
make choices that are more like those who are highly numerate (Garcia-Retamero, Petrove,
Feltz, & Cokely, in press). So, there are likely to be some simple visual aides that would help
people to make more correct choices.
       There are a number of limitations with the current series of studies. First, the choices
concerning product identification were somewhat artificial. Participants were shown images of
products and asked to make decisions about them. In real environments like grocery stores, a
different pattern of results may have been observed. Moreover, there could be some other, even
more subtle confusions that using 'milk' terms for both animal-based and plant-based products
could cause (e.g., overestimating the nutritional of quality of plant-based 'milk' products). This
kind of confusion is ultimately best addressed empirically. However, given the results of our
studies, the more subtle confusions about plant-based milk will also likely be present in animal-
based milk products. So, we are skeptical that making the argument any more nuanced will help
support the central empirical claim of those who favor restricting the use of 'milk' terms only for
animal products. Finally, it is important to estimate the effectiveness of educational interventions
versus policy level prohibitions on consumer product literacy about milk products.
       Depending on one’s perspective, these results do little to support the general claim that
people are confused about animal-based and plant-based food products. Recall the main concern
from the European Court’s decision along with the Dairy Pride Act is that using ‘milk’ terms for
plant-based products would cause confusion. We see little evidence that either kind of confusion
exists—or that kind of confusion does not exist in any greater degree than it would exist if there
were only animal-based milk products labeled using the term ‘milk’.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 75 of 96                       25



                                          Appendix A
Items used in Study 1. Correct answer in parentheses. Difficulty and discrimination, respectively,
in brackets.
Soy Subscale
   1. Whole cow milk has more cholesterol than fortified soy milk. (T) [-9.1, 0.17]
   2. Whole cow milk has more protein than fortified soy milk. (F) [-0.23, -1.5]
   3. Whole cow milk has more Vitamin C than fortified soy milk. (T) [0.31, 1.62]
   4. Whole cow milk has more calories than fortified soy milk (T) [-3.4, 0.5]
   5. Whole cow milk has more fat than fortified soy milk. (T) [-4.54, 0.47]
   6. Whole cow milk has more fiber than fortified soy milk. (F) [0.44, -1.58]
   7. Whole cow milk has more sodium than fortified soy milk. (T) [-0.37, 0.82]
   8. Whole cow milk has more iron than fortified soy milk. (F) [-0.03, -2.4]
   9. Whole cow milk has more saturated fat than fortified soy milk. (T) [-6.61, 0.3]
   10. Whole cow milk has more calcium than fortified soy milk. (T) [-0.33, 1.66]
   11. Whole cow milk has more carbohydrates than fortified soy milk. (T) [-0.92, 0.85]
   12. Whole cow milk has more lactose than fortified soy milk. (T) [-4.86, 0.29]
   13. Cow milk and fortified soy milk have all the same nutrients. (F) [1.63, -0.61]
Milk Subscale
   14. Whole cow milk has more protein than skim cow milk. (F) [0.71, 1.48]
   15. Whole cow milk has more fat than skim cow milk. (T) [12.85, -0.18]
   16. Whole cow milk has more calories than skim cow milk. (T) [14.22, -0.18]
   17. Whole cow milk has more calcium than skim cow milk. (F) [0.36, 2.62]
   18. Whole cow milk has more Vitamin C than skim cow milk. (F) [-0.19, 2.36]
   19. Whole cow milk has more sodium than skim cow milk. (F) [0.26, 1.59]
   20. Whole cow milk has more fiber than skim cow milk. (F) [0.4, 2.11]
   21. Whole cow milk has more cholesterol than skim cow milk. (F) [2.71, 0.81]
   22. Whole cow milk has more iron than skim cow milk. (F) [0.39, 2.11]
   23. Fortified soy milk is made with some cow milk. (F) -1.51, 0.62]
       Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 76 of 96     26



                                          Appendix B
Items used in Studies 2. Items removed from Studies 3-8 in italics.

Soy Subscale
   1. Whole cow milk has more Vitamin C than fortified soy milk. (T)
   2. Whole cow milk has more calories than fortified soy milk (T)
   3. Whole cow milk has more fat than fortified soy milk. (T)
   4. Whole cow milk has more sodium than fortified soy milk. (T)
   5. Whole cow milk has less saturated fat than fortified soy milk. (F)
   6. Whole cow milk less more calcium than fortified soy milk. (F)
   7. Whole cow milk has fewer carbohydrates than fortified soy milk. (F)
   8. Whole cow milk has less lactose than fortified soy milk. (F)
Milk Subscale
   9. Whole cow milk has more protein than skim cow milk. (F)
   10. Whole cow milk has more calcium than skim cow milk. (F)
   11. Whole cow milk has more Vitamin C than skim cow milk. (F)
   12. Whole cow milk has more sodium than skim cow milk. (F)
   13. Whole cow milk has more fiber than skim cow milk. (F)
   14. Whole cow milk has more cholesterol than skim cow milk. (F)
   15. Whole cow milk has more iron than skim cow milk. (F)
   16. Fortified soy milk is made with some cow milk. (F)
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 77 of 96   27



                                           Appendix C
Sample Product Identification Milk Items




Sample Product Identification Cheese Items




Milk Nutrition Identification Items




Cheese Nutrition Identification Items
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 78 of 96   28
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 79 of 96            29



Table 1: Demographics for Studies 1, 3-8

 Study #                           1         3        4      5        6       7         8


 Age           M                36.18      38.41   35.7    37.04   35.54   35.76   45.64


               SD               11.02      12.61   12.4    12.53   11.22   11.49   17.85


 Male                           51.3%      51%     48.8%   57.6%   58.4%   46.3%   34.7%



 Religion



               Catholic         17.5%      20.3%   21.6%   17.6%   30.4%   27.6%   --



               Protestant       30.7%      31.9%   25.6%   28%     27.2%   26.9%   --



               Mormon           0.9%       0.9%    0.8%    2.4%    1.6%    1.5%    --



               Muslim           2.6%       0.4%    2.4%    2.4%    1.6%    1.5%    --



               Jewish           1.3%       1.3%    5.6%    1.6%    1.6%    1.5%    --



               Atheist          19.3%      18.1%   17.6%   20.8%   12%     19.4%   --



               Agnostic         19.3%      21.1%   16.8%   18.4%   15.2%   17.2%   --
      Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 80 of 96       30




            Preferred not to 8.3%   6%      9.6%    8.8%    10.4%   4.5%    --
            indicate


Education



            Grammar         0%      0%      0%      0.8%    0.8%    0%      3.3%
            school


            High School     10.5%   9.1%    13.6%   3.2%    10.4%   7.5%    25.8%



            Vocational      5.3%    3.9%    2.4%    3.2%    4%      3.7%    11.1%



            Some College    25%     31.5%   19.2%   27.2%   19.2%   32.1%   23.3%



            Bachelor’s      38.6%   40.9%   50.4%   47.2%   45.6%   32.1%   23.6%



            Master’s        17.5%   11.2%   8.8%    12%     14.4%   17.2%   --



            PhD             0.9%    0.9%    3.2%    3.2%    0.8%    3.7%    2.1%



            Professional    2.2%    2.6%    2.4%    0%      4.8%    3.7%    10.7%



Ethnicity




            Arab            0%      0%      0%      0%      0%      0.7%    --
         Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 81 of 96       31




               Asian/Pacific   5.7%    4.7%    10.4%   7.2%    7.2%    9.7%    9.1%
               Islander


               Black           8.3%    6%      4.8%    9.6%    5.6%    8.2%    17.3%



               Caucasian/Whi   76.3%   78%     72.8%   73.6%   77.6%   74.6%   65%
               te


               Hispanic        5.3%    6%      3.2%    6.4%    5.6%    3.7%    --



               Indigenous      0%      0%      0.8%    0%      0.8%    0.7%    1.5%



               Latino          0.9%    0.4%    3.2%    0%      0%      0.7%    --



               Multiracial     2.6%    3.9%    4.8%    0.8%    2.4%    0.7%    --



               Would rather    0.9%    0.9%    0%      2.4%    0.8%    0.7%    7.1%
               not say


Marital
Status


               Divorced        5.7%    9.5%    8%      5.6%    5.6%    7.5%    --



               Cohabitation    14.5%   10.8%   12.8%   9.6%    15.2%   4.5%    --
     Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 82 of 96       32




           Married         43.9%   39.2%   38.4%   49.6%   38.4%   44%     --



           Separated       1.8%    1.3%    0.8%    32.8%   0.8%    0.7%    --



           Single          34.2%   36.2%   37.6%   0.8%    36.8%   40.3%   --



           Widowed         0%      1.3%    1.6%    0.8%    3.2%    3%      --



           preferred not to 0%     1.7%    0.8%    1.6%    0%      0%      --
           respond


Income



           <$10,000        3.1%    6.5%    8%      5.6%    4.8%    3%      --



           $10,000-        7%      9.5%    9.6%    3.2%    6.4%    8.2%    --
           19,999


           $20,000-        16.2%   11.2%   9.6%    13.6%   14.4%   12.7%   --
           29,999


           $30,000-        14%     11.6%   11.2%   7.2%    14.4%   11.2%   --
           39,999


           $40,000-        12.7%   12.1%   11.2%   15.2%   7.2%    12.7%   --
           49,999
      Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 83 of 96         33




              $50,000-        24.1%   22.8%   22.4%   29.6%   24%     16.4%   --
              74,999


              $60,000-        12.7%   13.4%   14.4%   12%     19.2%   15.7%   --
              99,999


              $100,000-       5.7%    7.3%    5.6%    9.6%    3.2%    11.2%   --
              150,000


              > $150,000      3.5%    1.7%    6.4%    3.2%    5.6%    7.5%    --



              Preferred not to 0.9%   3.9%    1.6%    0.8%    0.8%    1.5%    --
              respond


Living area



              Urban           33.8%   30.6%   36%     0.8%    36%     37.3%   --



              Suburban        46.9%   52.2%   47.2%   33.6%   48%     47%     --



              Rural           19.3%   17.2%   16%     45.6%   16%     15.7%   --



              Preferred not to 0%     0%      0.8%    20%     0%      0%      --
              respond
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 84 of 96                        34



Table 2: Descriptive IRT Statistics for the KAFS in Studies 2, 3, and 8

 Item                       % correct                    Difficulty                Discrimination


 Study #                2        3        8        2         3         8       2         3          8


 Knowledge 1           25                         4.89                        0.23


 Knowledge 2           77       73       73      -1.01      -.81      -1.12   1.7       1.95   1.06


 Knowledge 3           80       80       79      -0.96     -1.02      -1.12   3.0       2.43   1.75


 Knowledge 4           36                         1.95                        0.29


 Knowledge 5           65       71       52      -0.74     -0.93      -0.08    1        1.22   1.36


 Knowledge 6           52       52       52      -0.09     -0.08      -0.13   1.19      1.06   0.82


 Knowledge 7           40       48       41       0.57     0.07       0.42    0.85      1.91   1.01


 Knowledge 8           70       77       65      -1.02     -1.22      -0.71   0.95      1.26   1.09


 Knowledge 9           27       26       26        1       0.81       0.83    1.28      2.14   2.17


 Knowledge 10          35       31       26       0.5      0.58       0.8     2.28      2.79   2.49


 Knowledge 11          34                         0.61                        1.65


 Knowledge 12          26       27       25       1.2      1.42       1.31    1.06      0.81        1


 Knowledge 13          37                         0.53                        1.48


 Knowledge 14          12       11       16       2.64     2.75       2.03    0.86      0.85   0.94
     Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 85 of 96     35




Knowledge 15     32     29     25    0.54    0.69    0.88   4.39   2.39   2.84


Knowledge 16     65     71     51    -1.08   -2.51   -0.1   0.62   0.37   0.44
           Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 86 of 96                                36



Table 3: Correlations among dependent variables in Study 3. * p < .05, ** p < .01
                             1       2       3       4       5        6       7       8        9      10

 1. Soy                      1

 2. Milk                     .23**   1

 3. Nutrition                .52**   .3**    1

 4. Extraversion             -.09    .04     -.03    1

 5. Agreeableness            .13*    .05     .16*    .19**   1

 6. Conscientiousness        .22**   .07     .3**    .12     .3*      1

 7. Emotional Stability      .16*    .03     .19**   .29**   .35**    .49**   1

 8. Openness to Experience   .1      .07     .19**   .34**   .35**    .26**   .23**   1

 9. Age                      .06     .17**   .21**   .14*    .25**    .27**   .24**   .06      1

 10. Sex                     .06     -.04    -.01    -.07    -.18**   -.06    .08     -.16**   -.05   1

 11. Politics                .12     .07     -.07    -.03    -.1      -.13    .07     -.24**   .01    .19**
          Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 87 of 96        37



Table 4: Correlations from Study 4 and 5. * p < .05, ** p < .01
                   Study #      1        2        3        4       5       6

 1. Plant-based        4        1
 ID                    5        1

 2. Animal-based       4      .52**      1
 ID                    5       -.04      1

 3. Soy MLS            4      .24**    .22*       1
                       5       -.12    -.14       1

 4. Milk MLS           4       .08      .05      .16       1
                       5       .01     -.09      .08       1

 5. Age                4       .08     .27**      .1      .11      1
                       5       .04       .05     .13      .12      1

 6. Sex                4       -.12    -.14      -.17     .01     -.13     1
                       5        .02     .11      -.2*    -.21*    -.06     1

 7. Politics           4      .37**   -.28**    -.18*     -.05    -.22*     .14
                       5        .03    .21*    -.34**      -.1     -.05   .25**
          Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 88 of 96      38



Table 4: Correlations from Study 6 and 7


                Study     1       2         3        4       5      6     7
                  #

 1. Product       6       1
 Nutrition ID     7       1

 2. MLS Soy       6      .5**     1
                  7     .24**     1

 3. MLS           6     .26**   .28**       1
 Milk             7       .16    .21*       1

 4. Nutrition     6     .45**   .58**      .33**     1
                  7      .18*   .47**      .33**     1


 5. Numeracy      6      -.02    -.09       .02    .19*      1
                  7        0       0        .13     .13      1

 6. Age           6       0       .08      .07     .27**    .02     1
                  7       0        .1      -.01      .16    -.06    1

 7. Sex           6     -.36** -.24**      -.02    -.19*    .13     -.1   1
                  7       .07    -.13      -.04    -.21*    .07    -.09   1

 8. Politics      6      -.2*    -.17        0       -.17   -.04    .06   .11
                  7       -.1    -.09       .07    -.25**   -.07   -.02   .14
          Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 89 of 96                          39



Table 5: Stepwise Regression from Study 6. ** p < .01, * p < .05.
     Model #   Predictor    β      Adjusted R2    F        P      R2Change    Fchange   P Fchange


 1             MLS Soy     .48**       .22       36.42   < .001     ..22     36.42       < .001


 2             MLS Soy     .31**       .27       24.17   < .001     .06        9.42       .003


               Nutrition   .29**


 3             MLS Soy     .28**       .29        18     < .001     .03        4.34       .04


               Nutrition   .27**


               Sex         -.16*
                                     Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 90 of 96                                                          40



          Table 6: Correlations from Study 8

                         1       2       3       4        5       6        7       8       9        10       11       12       13       14       15       16        17       18

1. Animal Milk ID    1

2. Plant Milk ID     .11**   1

3. Animal Cheese     .28**   .18**   1
ID

4. Plant Cheese ID   .16**   .42**   .08**   1

5. Milk Nutrition    .08*    .14**   .07*    .14**    1

6. Cheese            -.05    -.01    -.05    ..51**   .5**    1
Nutrition

7. MLS Soy           .09**   .16**   0       .1**     .39**   .33**    1

8. MLS Dairy         0       -.05    .16**   0        .13**   .13**    .24**   1

9. Nutrition         .16**   .3**    .16**   .22**    .27**   .21**    .4**    .29**   1

10. KAFS             .17**   .34**   .19**   .27**    .18**   .04      .17**   -.02    .35**    1

11. Extraversion     0       -.02    -.06    -.08**   .03     .06      .07*    .05     .05      -.04     1

12. Agreeableness    .08*    .15**   .03     .13**    .07     .01      .11**   -.04    .15**    .18**    -.08*    1

13. Conscientious    .06*    .18**   .04     .12**    .1**    .04      .11**   -.05    .18**    .19**    .11**    .32**    1

14. Emotional        .03     .05     0       .04      .06*    .04      .09**   .02     .11**    .05      .1**     .36**    .39**    1

15. Openness         .06*    .13**   .05     .08**    .13**   .09**    .09**   -.01    .12**    .16**    .16**    .32**    .28**    .2**     1

16. Age              .06*    .21**   .07*    .15**    -.03    -.08**   .12**   -.03    .25**    .18**    .04      .26**    .28**    .28**    .01      1

17. Gender           -.1**   -.1**   -.06*   .06      -.04    .05      -.05    .02     -.13**   -.14**   -.02     -.09*    -.03     .05      -.07*    .02       1

18. Politics         .05     .05     .01     .05      .04     -.01     .01     -.08*   -.03     -.06*    -.01     0        .07*     .01      -.1**    .12**     -.01     1
                               Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 91 of 96                                       41



19. Numeracy   .17**   .23**   .19**   .19**   .07*   -.04   .13**   .05   .31**   .22**   -.05   .1**   .15**   .07*   .06*   .1**    .13**   .01
       Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 92 of 96                       42



Figures 1 and 2. Path Model of Product Identification in the Test Sample (first figure) and
validation sample (second figure). The paths with one path coefficient were identical in all
models because the same sample was used. The paths predicting the product identification were
in the following order from first to last path coefficient: Animal-based Milk Product ID, Plant-
based Milk Product ID, Animal-based Cheese Product ID, Plant-based Cheese Product ID. All
significant paths were are marked * < . 05, ** < .01.
Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 93 of 96   43
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 94 of 96                          44




Figure 3. Path Model of the Nutrition Identification in the Test Sample and validation samples
from Study 8. The paths with two path coefficient reflect the values from the test set and
validation set (respectively). The paths with 4 path coefficients reflect the results in order: Milk
nutrition identification test set, validation set, cheese nutrition identification test set, and
validation set. All paths from the hypothesized models were included, significant paths were are
marked * < . 05, ** < .01.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 95 of 96                        45



                                           References

Buhrmester, M., Kwang, T., & Gosling, S. D. (2011). Amazon's Mechanical Turk: A new source
        of inexpensive, yet high-quality, data? Perspectives on Psychological Science, 6(1), 3-5.
        doi:Doi 10.1177/1745691610393980
Buhrmester, M., Talifar, S., & Gosling, S. D. (2018). An evaluation of Amazon’s Mechanical
        Turk, its rapid rise, and its effective use. Perspectives on Psychological Science, 13(2),
        149-154.
Buhrmester, M. D., Talaifar, S., & Gosling, S. D. (2018). An Evaluation of Amazon's Mechanical
        Turk, Its Rapid Rise, and Its Effective Use. Perspectives on Psychological Science,
        13(2), 149-154. doi:10.1177/1745691617706516
Campos, S., Doxey, J., & Hammond, D. (2011). Nutrition labels on pre-packaged foods: a
        systematic review. Public Health and Nutrition, 14(8), 1496-1506.
        doi:10.1017/S1368980010003290
Chandler, J., Mueller, P., & Paolacci, G. (2014). Nonnaivete among Amazon Mechanical Turk
        workers: Consequences and solutions for behavioral researchers. Behavior Research
        Methods, 46(1), 112-130. doi:10.3758/s13428-013-0365-7
Cokely, E. T., Galesic, M., Schulz, E., Ghazal, S., & Garcia-Retamero, R. (2012). Measuring
        Risk Literacy: The Berlin Numeracy Test. Judgment and Decision Making, 7(1), 25-47.
Cokely, E. T., Garcia-Retamero, R., Ghazal, S., Allan, J., & Feltz, A. (in press). General decision
        making skill. In Cambridge Handbook of Expertise.
Cowburn, G., & Stockley, L. (2005). Consumer understanding and use of nutrition labelling: A
        systematic review. Public Health and Nutrition, 8, 21-28.
Crump, M. J. C., McDonnell, J. V., & Gureckis, T. M. (2013). Evaluating Amazon's Mechanical
        Turk as a tool for experimental behavioral research. Plos One, 8(3). doi:ARTN e57410
DOI 10.1371/journal.pone.0057410
Dairy Pride Act. (2017).
Dickson-Spillmann, M., Siegrist, M., & Keller, C. (2011). Development and validation of a short,
        consumer-oriented nutrition knowledge questionnaire. Appetite, 56(3), 617-620.
        doi:10.1016/j.appet.2011.01.034
Finnell, K. J., & John, R. (2017). Research to Understand Milk Consumption Behaviors in a
        Food-Insecure Low-Income SNAP Population in the US. Beverages, 46, 1-12.
Garcia-Retamero, R., Petrove, Feltz, A., & Cokely, E. (in press). Measuring graph literacy: A
        systematic review and meta-analysis. In Encyclopedia of Health and Risk Message
        Design and Processing. Cambridge: Cambridge University Press.
Ghazal, S., Cokely, E. T., & Garcia-Retamero, R. (2014). Predicting biases in very highly
        educated samples: Numeracy and metacognition. Judgment and Decision Making, 9(1),
        15-34.
Gosling, S. D., Rentfrow, P. J., & Swann, W. B. (2003). A very brief measure of the Big-Five
        personality domains. Journal of Research in Personality, 37(6), 504-528. doi:Doi
        10.1016/S0092-6566(03)00046-1
Hall, C., & Osses, F. (2013). A review to inform understanding of the use of food safety
        messages on food labels. International Journal of Consumer Studies, 37, 422-432.
Hess, R., Visschers, V. H., & Siegrist, M. (2012). The role of health-related, motivational and
        sociodemographic aspects in predicting food label use: a comprehensive study. Public
        Health and Nutrition, 15(3), 407-414. doi:10.1017/S136898001100156X
Ho, J., Maradiaga, I., Martin, J., Nguyen, H., & Trinh, L. (2016). Almond Milk vs. Cow Milk Life
        Cycle Assessment. Retrieved from https://www.ioes.ucla.edu/wp-content/uploads/cow-
        vs-almond-milk-1.pdf
Kopp, S. (2012). Defining and conceptualizing product literacy. Journal of Consumer Affairs, 46,
        190-203.
        Case 3:20-cv-00893-RS Document 25-6 Filed 05/27/20 Page 96 of 96                         46



Leiner, D. (2016). Too fast, too straight, too weird: Post-hoc identification of meaningless data in
        internet surveys. Retrieved from
        https://www.researchgate.net/profile/Dominik_Leiner/publication/258997762_Too_Fast_
        Too_Straight_Too_Weird_Post_Hoc_Identification_of_Meaningless_Data_in_Internet_S
        urveys/links/59e4596baca2724cbfe85921/Too-Fast-Too-Straight-Too-Weird-Post-Hoc-
        Identification-of-Meaningless-Data-in-Internet-Surveys.pdf
Lunn, T. E., Nowson, C. A., Worsley, A., & Torres, S. J. (2014). Does personality affect dietary
        intake? Nutrition, 30(4), 403-409. doi:10.1016/j.nut.2013.08.012
Mason, W., & Suri, S. (2012). Conducting behavioral research on Amazon's Mechanical Turk.
        Behavior Research Methods, 44(1), 1-23. doi:Doi 10.3758/S13428-011-0124-6
Paollacci, G., Chandler, J., & Ipeirotis, P. (2010). Running experiements using Amazon
        Mechanial Turk. Judgment and Decision Making, 5, 411-419.
Petrova, D., Garcia-Retamero, R., Catena, A., Cokely, E., Carrasco, A. H., Moreno, A. A., &
        Hernandez, J. A. R. (2017). Numeracy Predicts Risk of Pre-Hospital Decision Delay: a
        Retrospective Study of Acute Coronary Syndrome Survival. Annals of Behavioral
        Medicine, 51(2), 292-306. doi:10.1007/s12160-016-9853-1
Rizopoulos, D. (2006). ltm: An R package for latent variable modeling and item response theory
        analyses. Journal of Statistical Software, 17(5).
Rouse, S. (2015). A reliability analysis of Mechanical Turk data. Computers in Human Behavior,
        43(1), 304-307.
Team, R. C. (2018). R: A language and environment for statistical computing. In R Foundation
        for Statistical
 Computing. Vienna, Australia.
Thomas, K. A., & Clifford, S. (2017). Validity and Mechanical Turk: An assessment of exclusion
        methods and interactive experiments. Computers in Human Behavior, 77, 184-197.
        doi:10.1016/j.chb.2017.08.038
Vanga, S. K., & Raghavan, V. (2018). How well do plant based alternatives fare nutritionally
        compared to cow's milk? J Food Sci Technol, 55(1), 10-20. doi:10.1007/s13197-017-
        2915-y
